                  Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 1 of 99


              1 ROB BONTA, State Bar No. 202668                     HANSON BRIDGETT LLP
                Attorney General of California                      PAUL B. MELLO, SBN 179755
              2 MONICA N. ANDERSON, State Bar No. 182970            SAMANTHA D. WOLFF, SBN 240280
                Senior Assistant Attorney General                   LAUREL E. O’CONNOR, SBN 305478
              3 DAMON MCCLAIN, State Bar No. 209508                 DAVID C. CASARRUBIAS, SBN 321994
                Supervising Deputy Attorney General                 1676 N. CALIFORNIA BLVD., SUITE 620
              4 ELISE OWENS THORN, State Bar No. 145931             WALNUT CREEK, CALIFORNIA 94596
                NAMRATA KOTWANI, State Bar No. 308741               TELEPHONE: 925-746-8460
              5 Deputy Attorneys General                            FACSIMILE: 925-746-8490
                 1300 I Street, Suite 125                           Attorneys for Defendants
              6  P.O. Box 944255
                 Sacramento, CA 94244-2550                          ROMAN M. SILBERFELD, State Bar No. 62783
              7  Telephone: (916) 210-7318                          GLENN A. DANAS, State Bar No. 270317
                 Fax: (916) 324-5205                                ROBINS KAPLAN LLP
              8  E-mail: Elise.Thorn@doj.ca.gov                       2049 Century Park East, Suite 3400
                Attorneys for Defendants                              Los Angeles, CA 90067-3208
              9                                                       Telephone: (310) 552-0130
                                                                      Fax: (310) 229-5800
             10                                                       E-mail: RSilberfeld@RobinsKaplan.com
                                                                    Special Counsel for Defendants
             11

             12                                UNITED STATES DISTRICT COURT
             13                               EASTERN DISTRICT OF CALIFORNIA
             14                                    SACRAMENTO DIVISION
             15

             16 RALPH COLEMAN, et al.,                              Case No. 2:90-CV-00520- KJM-DB
             17                 Plaintiffs,                         DEFENDANTS’ SUBMISSION OF MAPS
                                                                    AND DATA IN FURTHER RESPONSE
             18          v.                                         TO THE JUNE 10, 2020 ORDER AND
                                                                    NOTICE OF DEFENDANTS’
             19 GAVIN NEWSOM, et al.                                SUBMISSION OF DOCUMENTS UNDER
                                                                    SEAL
             20                 Defendants.

             21                                                     Judge:    Hon. Kimberly J. Mueller

             22

             23          On June 10, 2020, the Court approved the parties’ stipulation concerning the filing of maps
             24 and other documents describing the California Department of Corrections and Rehabilitation’s

             25 (CDCR) mental health programs at various prison facilities, as impacted by the COVID-19

             26 pandemic. (ECF No. 6707.) The stipulation provides that the submitted maps, and any revised

             27 version of the maps contemplated by the Court’s related May 22 order, should be filed under seal.

             28 (Id.) In addition to the maps, the requested information includes patient census, and level-of-care


17787227.1                            DEFENDANTS’ SUBMISSION OF MAPS & DATA UNDER SEAL
                  Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 2 of 99


              1 data and information that does not need to be filed under seal. (ECF No. 6706 at 2.) Attached is a

              2 letter from CDCR’s Office of Legal Affairs enclosing updated maps and other documents

              3 describing CDCR’s mental health programs at various prison facilities impacted by the COVID-19

              4 pandemic. Defendants concurrently have filed the letter with Exhibits A, B, and C, with the

              5 referenced maps and charts under seal.

              6                                               NOTICE
              7         Under this District’s Civil Local Rule 141, Defendants give notice that they are filing the

              8 copies of the maps encompassed by the Court’s June 10 order under seal, will file the documents

              9 via e-mail with the Court, and serve the parties with copies of the documents.

             10                                          CERTIFICATION
             11         Defendants’ counsel certifies that they reviewed the following orders relevant to this filing:

             12 ECF Nos. 6661, 6681, and 6707.

             13 DATED: August 16, 2021                              HANSON BRIDGETT LLP

             14

             15
                                                              By:          /s/ Samantha Wolff
             16                                                     PAUL B. MELLO
                                                                    SAMANTHA D. WOLFF
             17                                                     LAUREL E. O’CONNOR
                                                                    DAVID C. CASARRUBIAS
             18
                                                                    Attorneys for Defendants
             19
                  Dated: August 16, 2021
             20                                               Respectfully Submitted,

             21                                                  Rob Bonta
                                                                 Attorney General of California
             22                                                  Damon McClain
                                                                 Supervising Deputy Attorney General
             23
                                                                 /s/ Elise Owens Thorn____________
             24                                                  Elise Owens Thorn
                                                                 Deputy Attorney General
             25                                                  Attorneys for Defendants

             26

             27

             28

                                                                    -2-
17787227.1                            DEFENDANTS’ SUBMISSION OF MAPS & DATA UNDER SEAL
STATE OF CALIFORNIA —DEPARTMENT OF CORRECTIONS AND REHABILITATION          GAVIN NEWSOM, GOVERNOR
                   Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page   3 of 99
OFFICE OF LEGAL AFFAIRS
Jennifer Neill
General Counsel
P.O. Box 942883
Sacramento, CA 94283-0001




           August 16, 2021


           Paul Mello, Esq.
           Samantha Wolff, Esq.
           Hanson Bridgett
           425 Market Street, 26th Floor
           San Francisco, CA 94105


           VIA EMAIL ONLY

           RE:       COLEMAN MAPS

           Dear Mr. Mello and Ms. Wolff:

           On May 8, 2020, the Court ordered Defendants to provide the following in camera by Friday,
           May 15, 2020 at 9:00 a.m.: 1) “a map showing where Coleman class members are hous[ed]
           following the defendants’ recent completion of expedited releases ‘to reduce the spread of
           COVID-19’ and transfers out of prison dormitories undertaken ‘to enhance physical
           distancing’”; 2) an accompanying list “that identifies by level of care the total number of
           Coleman class members at each prison facility included on the map”; and 3) “a map identifying
           the location of every mental health program above the Correctional Clinical Case Management
           Systems (CCCMS) level of care, accompanied by, for each program, the total number of beds,
           the number of beds currently occupied, and the number of available bed.” (ECF No. 6661). In
           response to that order, the California Department of Corrections and Rehabilitation (CDCR)
           submitted maps and charts to the Court in camera on May 15, 2020.

           On May 22, 2020, the Court ordered Defendants to file updated maps and charts on the 15th of
           every month, beginning on June 15, 2020. To update the maps and charts, the Court ordered the
           parties to meet with the Special Master in the workgroup to discuss further refinements to the
           maps, including: “(a) addition of “explanation(s) when the empty bed count plus census of
           mental health units does not add up to capacity; (b) information identifying how many class
           members at each institution have been referred, but not transferred to, a different level of mental
           health care; (c) where each class member is housed who has been referred, but not transferred to,
           a different level of mental health care; (d) information identifying how many class members at
           each institution are receiving mental health care in a temporary mental health unit (TMHU),
           identification of MAX custody TMHUs and non-MAX custody TMHUS, and the census of each
           TMHU; and (e) addition of location and census information for the Correctional Clinical Case
           Management System (CCCMS) segregation units.” (ECF No. 6681). The Court also ordered the
           workgroup to create “an addition to the maps and other documents that shows mental health
           staffing, including the number of mental health positions required for each institution by



                                                  Defs. 8.16.21 Resp. to 6.10.20 Order 000001
Page 2Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 4 of 99


defendants’ Staffing Plan, ECF No. 3693, how many of those positions are actually filled, and
whether the filled positions are on-site or teleworking.” (Id.)

On June 6, 2020, the Court issued an order requiring Defendants to “include the location of all
TMHUs that remain active or are only temporarily deactivated, and they shall also include for
one month past permanent deactivation the location of any TMHU that has been permanently
deactivated and, as available, the type of space to which that space has been returned or
transitioned.” (ECF No. 6707).

Exhibit A includes the maps and charts for each institution. The maps identify the location of all
mental health programs above the CCCMS level of care, the CCCMS segregation units, and the
location of unused space the State Fire Marshal has approved as temporary housing units. CDCR
removed some approved temporary housing unit space from the maps and charts because the
locations either were never activated for this purpose or have been empty for some time. CDCR
will add temporary housing unit space approved by the State Fire Marshal back to the maps and
charts if the space is activated as temporary housing. CDCR deactivated all TMHUs as of March
31, 2021, thus CDCR has removed all TMHU locations from the maps and charts. In addition to
the above information, the maps also reflect the isolation and quarantine space CDCR set aside
in response to the Plata order and the isolation space the parties have agreed to set aside for
patients at the Enhanced Outpatient Program (EOP) level of care. Please note that there may be
other buildings within CDCR currently under an isolation or quarantine order that are not
included on the maps or charts.

Also, please note that there are no inmates currently housed at Deuel Vocational Institution
(DVI) and CDCR will officially deactivate the institution by September 30, 2021. Thus, CDCR
has not included any information regarding DVI in this submission.

Before each map, CDCR has provided a cover sheet that includes the name of the institution,
whether the institution is a reception center, and the custody levels housed at the institution.
Following each map is a document with three charts. The first chart provides the Mental Health
Services Delivery System (MHSDS) population broken down by level of care for July 13, 2021
and August 10, 2021 to demonstrate the shifts in the population. The second chart provides the
location, capacity, and census for the MHSDS programs at the institution that are at EOP level of
care or above, CCCMS segregation units, and unused space approved by the State Fire Marshal
as noted above. Finally, the third chart shows the current housing location of patients referred to
the Intermediate Care Facility (ICF) or an Acute Psychiatric Program (APP) level of care, but are
housed out-of-level. Thus, only patients referred to the ICF or APP level of care will appear on
this chart.

Exhibit B is a document titled “Patients at the CCCMS and EOP Level of Care that are Housed
Out of Level as of August 12, 2021”. The document shows the current housing location of
patients referred to the EOP and CCCMS level of care, but are housed out-of-level. To be clear,
only patients currently referred to an outpatient level of care are part of this document. Some
institutions are excluded from this document, as there are no CCCMS or EOP patient currently
housed out of level at that location. The methodology for the report is also attached.

All information provided in the charts accompanying each map and in the document showing the
housing location of CCCMS and EOP patients housed out of level is current as of the date and

                            Defs. 8.16.21 Resp. to 6.10.20 Order 000002
Page 3Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 5 of 99


time it was pulled from the system. As such, the information will be different at an earlier or later
point-in-time. Even if the information is from the same day, the information in the charts may
not coincide because this data is from a different time and/or a different source.

Finally, Exhibit C is a document titled “Staffing Per Institution- July 2021” and shows the staffing
information for psychiatrists, psychologists, social workers and the corresponding supervisory
classifications at each institution. The chart includes the positions required per the 2009 Staffing
Plan, the number of positions allocated, and the number of positions filled by civil service and
registry providers.

The information in the chart regarding the number of filled positions is from June and July 2021,
as that is the most recent validated information that CDCR could provide. In addition to the staffing
information, the Court ordered CDCR to include information regarding the number of staff
teleworking in the above classifications. As part of the staffing information, CDCR provides
telework numbers for July 2021. The telework numbers represent the number of line staff who are
providing direct patient care through telehealth at least fifty percent of the time. It also includes
information for supervisory staff who are teleworking at least fifty percent of the time. The
institutions track the telework information manually and report the results to Mental Health
Headquarters. CDCR cannot validate the telework information due to the manually tracking and
reporting by the institutions.

We hope the information provided is helpful to the Court.

Respectfully,

/s/ Melissa C. Bentz

Melissa C. Bentz
Attorney
Office of Legal Affairs
California Department of Corrections and Rehabilitation




                            Defs. 8.16.21 Resp. to 6.10.20 Order 000003
Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 6 of 99




              EXHIBIT A
                 Defs. 8.16.21 Resp. to 6.10.20 Order 000004
Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 7 of 99




Central California Women’s Facility
                          Reception Center
  Houses Custody Levels I, II, III, IV, MAX, and Condemned
    Houses Patients in MHCB Regardless of Custody Level




                 Defs. 8.16.21 Resp. to 6.10.20 Order 000005
        Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 8 of 99
Coleman – CCWF Chart


                           Central California Woman’s Facility
Total Number of Patients Per Level of Care1:

           Level of Care                As of July 13, 2021              As of August 10, 2021
             CCCMS                             1,241                             1,243
               EOP                              86                                83
             MHCB                                8                                 3
               ICF                               1                                 0
               APP                               0                                 0
              Total                            1,336                             1,329


Capacity and Census Per Building as of August 10, 20212, 3:

                                                             Housing       Capacity                   Empty Bed
    Facility         Building            Level of Care                        4, 5       Census
                                                              Type                                      Count
      B6             B 508 1                EOP               Dorm            120          54            66
                                            EOP
      A7             A 504 1                                 270 Cell         62           31              28
                                          ASU/STRH
                                            EOP
      A7             A 504 2                                 270 Cell         90           52              36
                                          ASU/STRH
                 Skilled Nursing
     CTC                                    MHCB               Cell           12            2              10
                     Facility
                      Gym8                     GP             Dorm            80            2              78




1
  Source: HCPOP H1 Report as of July 13, 2021 and August 10, 2021.
2
  Source: SOMS Bed Audit as of August 10, 2021. Non-traditional housing space information from internal location
and census report as of August 10, 2021.
3
  The patients in the beds may not be at the level of care the beds are designated for.
4
  Capacity as provided in this chart is defined as the total number of beds available in each unit. There may be other
issues, such as COVID restrictions, physical plant of treatment areas, or resources, which may limit the operational
capacity of each building or institution.
5
  The empty bed count plus the current census may not equal the total capacity as there may be inmates that a single
cell status housed in the unit. Therefore, while the cell could hold more than one person, and thus is included in the
total capacity, the additional beds cannot be utilized at this time due to the current occupant’s single cell status.
6
  CDCR has identified Facility B, Building 508, D-Wing as set-aside quarantine space for EOP patients. If
additional set-aside space is needed for quarantine, the patients will be moved to CCWF’s set-aside quarantine space
in A503. CDCR has identified Facility A, Building 503, A-Wing as set-aside isolation space for COVID positive
EOP patients. A-Wing contains 64 beds.
7
  Facility A, Building 504 houses inmates in the following housing designations: general population administrative
segregation unit, EOP administrative segregation hub, and short term restricted housing. Thus, not all inmates in that
building are at the EOP level of care. As of August 10, 2021, there were 13 EOP ASU patients.
8
  As of August 9, 2021, there were 2 CCCMS patients in this location.


                                 Defs. 8.16.21 Resp. to 6.10.20 Order 000007
      Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 9 of 99
Coleman – CCWF Chart


Patients Referred to ICF or APP Who are Out of Current Mental Health Level of Care9, 10:

          CCWF                                     Level of Care Patient is Referred To
                                                   ICF                                APP
  Current           -                               -                                  -
 Housing
 Location
Total number of patients: 0




9
  Source: Query of patients referred to an inpatient level of care who are out of their appropriate housing from
CDCR Mental Health, Quality Management as of August 12, 2021. Manual review of SOMS of individual patient
placement as needed.
10
   Patients may be out of their currently assigned level of mental health care due to several reasons such as 1) out to
court or medical; 2) placement in a specialized medical bed; 3) pending transfer to a higher or lower level of care
during the approved transfer timeframe; or 4) awaiting transfer to higher or lower level of care due to COVID
transfer restrictions.


                                  Defs. 8.16.21 Resp. to 6.10.20 Order 000008
 Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 10 of 99




    California Health Care Facility
                Houses Custody Levels II and MAX
      Houses Patients in MHCB Regardless of Custody Level
Houses Patients in ICF and APP Based on Least Restrictive Housing
                             Criteria




                  Defs. 8.16.21 Resp. to 6.10.20 Order 000009
        Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 11 of 99
Coleman Maps – CHCF Chart


                                California Health Care Facility
Total Number of Patients Per Level of Care1:

           Level of Care                 As of July 13, 2021              As of August 10, 2021
             CCCMS                               554                               567
               EOP                               492                               423
             MHCB                                 7                                 4
               ICF                               379                               396
               APP                               126                               112
              Total                             1,558                             1,502

Capacity and Census Per Building as of August 10, 20212, 3:

    Facility   Building       Level of        Housing        Capacity4, 5      Census       Empty
                               Care            Type                                        Bed Count
       E       E 301B1         EOP             Cell               50              12          36
       E       E 301B2         EOP             Cell               50              10          40
       E       E 301C1         EOP             Cell               42              27          13
       E       E 301C2         EOP             Cell               50              29          16
       E       E 301D1         EOP             Cell               42              25          13
       E       E 301D2         EOP             Cell               50              33          15
       E       E 301E1         EOP             Cell               48              26          16
       E       E 301E2         EOP             Cell               50              36          12
       E       E 301F1         EOP             Cell               48              27          19
       E       E 301F2         EOP             Cell               50              26          22
       A        302 A1         APP             Cell               39              30           9
       B        301 A1         APP             Cell               18              13           5
       B        302 A1         APP             Cell               30              28           2
       B        302 B1         APP             Cell               30              26           4
       B        304 A1         APP             Cell               30              28           2
       B        301 A1          ICF            Cell               12               9           3
       B        303 A1          ICF            Cell               30              29           1
       B        303 B1          ICF            Cell               30              28           2
       B        304 B1          ICF            Cell               30              30           0
       B        305 A1          ICF            Cell               30              30           0
       B        305 B1          ICF            Cell               30              27           3
       B        306 A1          ICF            Cell               30              28           2
       B        306 B1          ICF            Cell               30              29           1
       B        307 A1          ICF            Cell               30              28           2

1
  Source: HCPOP H1 Report as of July 13, 2021 and as of August 10, 2021.
2
  Source: SOMS Bed Audit as of August 10, 2021. Non-traditional housing space information from internal location
and census report as of August 10, 2021.
3
  The patients in the beds may not be at the level of care the beds are designated for.
4
  Capacity as provided in this chart is defined as the total number of beds available in each unit. There may be other
issues, such as COVID restrictions, physical plant of treatment areas, or resources, which may limit the operational
capacity of each building or institution.
5
  The empty bed count plus the current census may not equal the total capacity as there may be inmates that a single
cell status housed in the unit. Therefore, while the cell could hold more than one person, and thus is included in the
total capacity, the additional beds cannot be utilized at this time due to the current occupant’s single cell status.


                                 Defs. 8.16.21 Resp. to 6.10.20 Order 000011
     Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 12 of 99
Coleman Maps – CHCF Chart


    B          307 B1          ICF               Cell              30              29             1
    B          308 A1          ICF               Cell              30              30             0
    B          308 B1          ICF               Cell              30              28             2
    A          301 A1         MHCB               Cell              30               9            21
    A          301 B1         MHCB               Cell              30              10            20
    A          302 B1         MHCB               Cell              20               1            19
    E         E 301A1        EOP ASU             Cell              25               4            21
    E         E 301A2        EOP ASU             Cell              25               9            16
    A6         302B1           PIP               Cell              18              17             1
    B6         302 B1          PIP               Cell              25              24             1

Patients Referred to ICF or APP Who are Out of Current Mental Health Level of Care7, 8:
         CHCF                            Level of Care Patient is Referred To
                                          ICF                              APP
                  EOP                       1                               -
  Current        MHCB                       5                               7
 Housing          CTC                       6                               4
 Location          ICF                      -                               3
                  APP                      37                               -
Total number of patients: 63




6
  These beds are set aside for the PIP Admission Unit at CHCF.
7
  Source: Query of patients referred to an inpatient level of care who are out of their appropriate housing from
CDCR Mental Health, Quality Management as of August 12, 2021. Manual review of SOMS of individual patient
placement as needed.
8
  Patients may be out of their currently assigned level of mental health care due to several reasons such as 1) out to
court or medical; 2) placement in a specialized medical bed; 3) pending transfer to a higher or lower level of care
during the approved transfer timeframe; or 4) awaiting transfer to higher or lower level of care due to COVID
transfer restrictions.


                                  Defs. 8.16.21 Resp. to 6.10.20 Order 000012
Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 13 of 99




    California Institution for Men
             Houses Custody Levels I, II, and MAX
     Houses Patients in MHCB Regardless of Custody Level




                 Defs. 8.16.21 Resp. to 6.10.20 Order 000013
       Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 14 of 99
Coleman Maps - CIM Chart


                                 California Institution for Men
Total Number of Patients Per Level of Care1:

           Level of Care                 As of July 13, 2021              As of August 10, 2021
             CCCMS                               877                              921
               EOP                                 4                                2
             MHCB                                 16                               10
               ICF                                 3                                6
               APP                                 7                                7
              Total                              907                              946


Capacity and Census Per Building as of August 10, 20212, 3:

    Facility   Building     Level of       Housing         Capacity4, 5      Census        Empty
                             Care           Type                                          Bed Count
       D       Infirmary    MHCB            Cell                34              21           10


Patients Referred to the ICF or APP that are out of Current Mental Health Level of Care6, 7:

               CIM                             Level of Care Patient is Referred To
                                               ICF                             APP
  Current       MHCB                            3                                8
 Housing
 Location
Total number of patients: 11




1
  Source: HCPOP H1 Report as of July 13, 2021 and August 10, 2021.
2
  Source: SOMS Bed Audit as of August 10, 2021. Non-traditional housing space information from internal location
and census report as of August 10, 2021.
3
  The patients in the beds may not be at the level of care the beds are designated for.
4
  Capacity as provided in this chart is defined as the total number of beds available in each unit. There may be other
issues, such as COVID restrictions, physical plant of treatment areas, or resources, which may limit the operational
capacity of each building or institution.
5
  The empty bed count plus the current census may not equal the total capacity as there may be inmates that a single
cell status housed in the unit. Therefore, while the cell could hold more than one person, and thus is included in the
total capacity, the additional beds cannot be utilized at this time due to the current occupant’s single cell status.
6
  Source: Query of patients referred to an inpatient level of care who are out of their appropriate housing from
CDCR Mental Health, Quality Management as of August 12, 2021. Manual review of SOMS of individual patient
placement as needed.
7
  Patients may be out of their currently assigned level of mental health care due to several reasons such as 1) out to
court or medical; 2) placement in a specialized medical bed; 3) pending transfer to a higher or lower level of care or
out of segregated housing during the approved transfer timeframe; or 4) awaiting transfer to higher or lower level of
care or out of segregated housing due to COVID transfer restrictions.


                                 Defs. 8.16.21 Resp. to 6.10.20 Order 000017
 Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 15 of 99




   California Institution for Women
          Houses Custody Levels I, II, III, IV, and MAX
      Houses Patients in MHCB Regardless of Custody Level
Houses Patients at ICF and APP Based on Least Restrictive Housing




                  Defs. 8.16.21 Resp. to 6.10.20 Order 000018
       Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 16 of 99
Coleman Maps – CIW Chart


                              California Institution for Women
Total Number of Patients Per Level of Care1:

            Level of Care                As of July 13, 2021              As of August 10, 2021
              CCCMS                              485                              487
                EOP                               50                               45
              MHCB                                 2                                4
                ICF                               18                               20
                APP                                1                                0
               Total                             556                              556

Capacity and Census Per Building as of August 10, 20212, 3:

                            Level of       Housing                                         Empty
    Facility    Building                                   Capacity4, 5      Census
                             Care           Type                                          Bed Count
                Support      EOP
       A                                      Cell              10               2             8
               Care Unit     ASU
                Support
       A                      EOP             Cell              94              40            47
               Care Unit
                Support
       A                      PSU             Cell              10               3             7
               Care Unit
     CTC        S INF 1     MHCB              Cell              10               2             8
                Walker
       A                    MHCB              Cell              19               2            16
                  Unit
      PIP      S PIPA1      APP/ICF           Cell              21              10            11
      PIP      S PIPA2      APP/ICF           Cell              24               9            15




1
  Source: HCPOP H1 Report as of July 13, 2021 and August 10, 2021.
2
  Source: SOMS Bed Audit as of August 10, 2021. Non-traditional housing space information from internal location
and census report as of August 10, 2021.
3
  The patients in the beds may not be at the level of care the beds are designated for.
4
  Capacity as provided in this chart is defined as the total number of beds available in each unit. There may be other
issues, such as COVID restrictions, physical plant of treatment areas, or resources, which may limit the capacity of
each building or institution.
5
  The empty bed count plus the current census may not equal the total capacity as there may be inmates that a single
cell status housed in the unit. Therefore, while the cell could hold more than one person, and thus is included in the
total capacity, the additional beds cannot be utilized at this time due to the current occupant’s single cell status.


                                 Defs. 8.16.21 Resp. to 6.10.20 Order 000020
     Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 17 of 99
Coleman Maps – CIW Chart


Patients Referred to ICF or APP Who are Out of Current Mental Health Level of Care6, 7:

           CIW                                    Level of Care Patient is Referred To
                                                 ICF                               APP
  Current       MHCB                              1                                  -
 Housing         CTC                              1                                  -
 Location
Total number of patients: 2




6
  Source: Query of patients referred to an inpatient level of care who are out of their appropriate housing from
CDCR Mental Health, Quality Management as of August 12, 2021. Manual review of SOMS of individual patient
placement as needed.
7
  Patients may be out of their currently assigned level of mental health care due to several reasons such as 1) out to
court or medical; 2) placement in a specialized medical bed; 3) pending transfer to a higher or lower level of care
during the approved transfer timeframe; or 4) awaiting transfer to higher or lower level of care due to COVID
transfer restrictions.


                                  Defs. 8.16.21 Resp. to 6.10.20 Order 000021
Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 18 of 99




          California Men’s Colony
           Houses Custody Levels I, II, III, and MAX
     Houses Patients in MHCB Regardless of Custody Level




                 Defs. 8.16.21 Resp. to 6.10.20 Order 000022
        Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 19 of 99
Coleman Maps – CMC Chart


                                     California Men’s Colony
Total Number of Patients Per Level of Care1:

           Level of Care                 As of July 13, 2021              As of August 10, 2021
             CCCMS                               631                               625
               EOP                               531                               543
             MHCB                                 23                                20
               ICF                                 8                                 6
               APP                                11                                10
              Total                             1,204                             1,204

Capacity and Census Per Building as of August 10, 20212, 3:

    Facility       Building            Level of Care     Housing      Capacity4, 5    Census      Empty Bed
                                                          Type                                      Count
      D          D 007 1                   EOP            Cell             52            37          12
      D          D 007 2                   EOP            Cell            100            98           1
      D          D 007 3                   EOP            Cell            100            97           2
      D          D 008 1                   EOP            Cell            100            74          24
      D          D 008 2                   EOP            Cell            100            89           5
      D          D 008 3                   EOP            Cell            100            89           5
      B6         B 004 1                 EOP ASU          Cell             97            30          67
      B6         B 004 2                 EOP ASU          Cell             90            29          55
      B6         B 004 3                 EOP ASU          Cell             94            19          70
      H        MHCB Building              MHCB            Cell             25            18           7
      H        MHCB Building              MHCB            Cell             13            10           3
      H        MHCB Building               APP            Cell             12            9            3




1
  Source: HCPOP H1 Report as of July 13, 2021 and August 10, 2021.
2
  Source: SOMS Bed Audit as of August 10, 2021. Non-traditional housing space information from internal location
and census report as of August 10, 2021.
3
  The patients in the beds may not be at the level of care the beds are designated for due to the current transfer
restrictions.
4
  Capacity as provided in this chart is defined as the total number of beds available in each unit. There may be other
issues, such as COVID restrictions, physical plant of treatment areas, or resources, which may limit the operational
capacity of each building or institution.
5
  The empty bed count plus the current census may not equal the total capacity as there may be inmates that a single
cell status housed in the unit. Therefore, while the cell could hold more than one person, and thus is included in the
total capacity, the additional beds cannot be utilized at this time due to the current occupant’s single cell status.
6
  Facility B, Building 4 houses inmates in the following housing designations: general population administrative
segregation unit and EOP administrative segregation hub. Thus, not all inmates in that building are at the EOP level
of care. As of August 10, 2021, there were 50 EOP ASU patients.


                                 Defs. 8.16.21 Resp. to 6.10.20 Order 000024
     Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 20 of 99
Coleman Maps – CMC Chart


Patients Referred to ICF or APP Who are Out of Current Mental Health Level of Care7, 8:

           CMC                                    Level of Care Patient is Referred To
                                                  ICF                               APP
  Current       MHCB                               6                                 2
 Housing
 Location
Total number of patients: 8




7
  Source: Query of patients referred to an inpatient level of care who are out of their appropriate housing from
CDCR Mental Health, Quality Management as of August 12, 2021. Manual review of SOMS of individual patient
placement as needed.
8
  Patients may be out of their currently assigned level of mental health care due to several reasons such as 1) out to
court or medical; 2) placement in a specialized medical bed; 3) pending transfer to a higher or lower level of care
during the approved transfer timeframe; or 4) awaiting transfer to higher or lower level of care due to COVID
transfer restrictions.


                                  Defs. 8.16.21 Resp. to 6.10.20 Order 000025
 Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 21 of 99




        California Medical Facility
            Houses Custody Levels I, II, III, and MAX
      Houses Patients in MHCB Regardless of Custody Level
Houses Patients in ICF and APP Based on Least Restrictive Housing
                             Criteria




                  Defs. 8.16.21 Resp. to 6.10.20 Order 000026
     Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 22 of 99
Coleman Maps – CMF Chart


                                     California Men’s Facility
Total Number of Patients Per Level of Care1:

         Level of Care                   As of July 13, 2021              As of August 10, 2021
           CCCMS                                 430                               414
             EOP                                 460                               455
           MHCB                                   12                                12
             ICF                                 200                               203
             APP                                 171                               204
            Total                               1,273                             1,288


Capacity and Census Per Building as of August 10, 20212, 3:

      Facility          Building4       Level of         Housing        Capacity5, 6       Census        Empty
                                         Care             Type                                            Bed
                                                                                                         Count
         A                 L2              EOP            Cell               76              65            7
         A                 L3              EOP            Cell               37              36            1
         A                M1               EOP            Cell               74              59           12
         A                M2               EOP            Cell               76              62           12
         A                N1               EOP            Cell               73              53            9
         A                N2               EOP            Cell               76              59           14
         A                N3               EOP            Cell               75              58           11
         A                 P1              APP            Cell               32              26            6
         A                 P2              APP            Cell               36              29            7
         A                Q1               APP            Cell               29              29            0
         A                Q2               APP            Cell               31              29            2
         A                Q3               APP            Cell               30              30            0
         A                 S1              APP            Cell               30              30            0
         A                 S2              APP            Cell               30              29            1
         A                A2               ICF            Dorm               44              35            8
         A                A37              ICF            Dorm               40              22           18
         A                 L1              ICF            Cell               56              44           11
         A                 P3              ICF            Cell               30              30            0
    ICF Building         HTCA1             ICF            Cell               16              16            0
    ICF Building         HTCB1             ICF            Cell               16              16            0

1
  Source: HCPOP H1 Report as of July 13, 2021 and August 10, 2021.
2
  Source: SOMS Bed Audit as of August 10, 2021. Non-traditional housing space information from internal location
and census report as of August 10, 2021.
3
  The patients in the beds may not be at the level of care the beds are designated for.
4
  There are nine beds offline in the CMF PIP due to staffing vacancies.
5
  Capacity as provided in this chart is defined as the total number of beds available in each unit. There may be other
issues, such as COVID restrictions, physical plant of treatment areas, or resources, which may limit the operational
capacity of each building or institution.
6
  The empty bed count plus the current census may not equal the total capacity as there may be inmates that a single
cell status housed in the unit. Therefore, while the cell could hold more than one person, and thus is included in the
total capacity, the additional beds cannot be utilized at this time due to the current occupant’s single cell status.
7
  As of April 23, 2020, eight beds in this building are offline to increase social distancing.


                                 Defs. 8.16.21 Resp. to 6.10.20 Order 000028
       Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 23 of 99
Coleman Maps – CMF Chart


    MHCB Building        CTCA1           MHCB               Cell              25               21             4
    MHCB Building        CTCB1           MHCB               Cell              25               25             0
          A8               L1             PIP               Cell              12               6              6
     ICF Building8       HTCC1            PIP               Cell              16               9              7
    ICF Building8, 9     HTCD1            PIP               Cell              16               0             16
          A               I 310         EOP ASU             Cell              38               23            15
          A               M3            EOP ASU             Cell              38               24            14

Patients Referred to ICF or APP Who are Out of Current Mental Health Level of Care11, 12:

            CMF                                        Level of Care Patient is Referred To
                                                    ICF                                   APP
    Current      CTC                                  1                                      1
    Housing      EOP                                  1                                      -
    Location    MHCB                                  6                                     19
                 ICF                                  -                                      2
                 APP                                 21                                      -
Total number of patients: 51




8
  These cells in L1, P1, and the ICF Building have been set aside for the PIP Admission Unit at CMF.
9
  On August 3, 2021, the 16 beds in HTCD1 were taken offline due to staffing shortages.
10
   Facility A, I Wing 3 houses inmates in the following housing designations: general population administrative
segregation unit and EOP administrative segregation hub. Thus, not all inmates in that building are at the EOP level
of care. As of August 10, 2021 there were a total of 27 EOP ASU patients at CMF.
11
   Source: Query of patients referred to an inpatient level of care who are out of their appropriate housing from
CDCR Mental Health, Quality Management as of August 12, 2021. Manual review of SOMS of individual patient
placement as needed.
12
   Patients may be out of their currently assigned level of mental health care due to several reasons such as 1) out to
court or medical; 2) placement in a specialized medical bed; 3) pending transfer to a higher or lower level of care
during the approved transfer timeframe; or 4) awaiting transfer to higher or lower level of care due to COVID
transfer restrictions.


                                  Defs. 8.16.21 Resp. to 6.10.20 Order 000029
Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 24 of 99




 California State Prison, Corcoran
         Houses Custody Levels I, II, III, IV, and MAX
     Houses Patients in MHCB Regardless of Custody Level




                 Defs. 8.16.21 Resp. to 6.10.20 Order 000030
       Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 25 of 99
Coleman Maps – COR Chart


                              California State Prison, Corcoran
Total Number of Patients Per Level of Care1:

            Level of Care                As of July 13, 2021                As of August 10, 2021
              CCCMS                             1,037                               1,043
                EOP                              223                                 209
              MHCB                                12                                  14
                ICF                                5                                   1
                APP                                5                                   4
               Total                            1,282                               1,271


Capacity and Census Per Building as of August 10, 20212, 3:

    Facility     Building      Level of       Housing        Capacity4, 5       Census       Empty
                                 Care          Type                                         Bed Count
     03B        03B001 1         EOP          270 Cell           100              71           21
     03B        03B001 2         EOP          270 Cell           100              63           15
     03A        03A003 1      EOP ASU         270 Cell           100              19           55
     03A        03A003 2      EOP ASU         270 Cell           100              20           63
     04A6      04AA1LA1         LTRH            Cell              20               1           19
     04A6      04AA1LA2         LTRH            Cell              20               0           20
     04A7      04AA1LC1         LTRH            Cell              24               6           15
     04A7      04AA1LC2         LTRH            Cell              24               8           13
     04A       04AA1RA1         LTRH            Cell              20               1           19
     04A       04AA1RA2         LTRH            Cell              20               0           20
     04A       04AA1RB1         LTRH            Cell              20               6           10
     04A       04AA1RB2         LTRH            Cell              20              10            7
     04A       04AA1RC1         LTRH            Cell              24              11           12
     04A       04AA1RC2         LTRH            Cell              24              11           11
     04A       04AA2LA1         LTRH            Cell              20               7           12
     04A       04AA2LA2         LTRH            Cell              20               4           14
     04A       04AA2LB1         LTRH            Cell              20               2           18
     04A       04AA2LB2         LTRH            Cell              20               0           20
     04A       04AA2LC1         LTRH            Cell              24              10           12


1
  Source: HCPOP H1 Report as of July 13, 2021 and August 10, 2021.
2
  Source: SOMS Bed Audit as of July 13, 2021. Non-traditional housing space information from internal location
and census report as of August 10, 2021.
3
  The patients in the beds may not be at the level of care the beds are designated for.
4
  Capacity as provided in this chart is defined as the total number of beds available in each unit. There may be other
issues, such as COVID restrictions, physical plant of treatment areas, or resources, which may limit the operational
capacity of each building or institution.
5
  The empty bed count plus the current census may not equal the total capacity as there may be inmates that a single
cell status housed in the unit. Therefore, while the cell could hold more than one person, and thus is included in the
total capacity, the additional beds cannot be utilized at this time due to the current occupant’s single cell status.
6
  CDCR has agreed to set aside Building 4A1L, section A as quarantine space for EOP patients. In the event of an
outbreak, non-EOP patients may be overflowed into the EOP pod, but EOP patients would still be clustered
geographically.
7
  This space is designated as set-aside isolation/quarantine space.


                                  Defs. 8.16.21 Resp. to 6.10.20 Order 000032
     Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 26 of 99
Coleman Maps – COR Chart


     04A      04AA2LC2          LTRH             Cell              24               9            13
    STRH       Z 001A1          STRH             Cell              24               1            23
    STRH       Z 001B1          STRH             Cell              24               7            16
    STRH       Z 001C1          STRH             Cell              24               6            16
    STRH       Z 001D1          STRH             Cell              24               6            18
    STRH       Z 001E1          STRH             Cell              24               6            16
    STRH       Z 001F1          STRH             Cell              28               8            17
    STRH       Z 001G1          STRH             Cell              28              10            17
    STRH       Z 001H1          STRH             Cell              24               7            16
     CTC       S INFC1          MHCB             Cell              24              20            3


Patients Referred to ICF or APP Who are Out of Current Mental Health Level of Care8, 9:

             COR                                  Level of Care Patient is Referred To
                                                   ICF                            APP
    Current       ASU EOP                           1                               -
   Housing           Hub
   Location        MHCB                                 -                                4
Total number of patients: 5




8
  Source: Query of patients referred to an inpatient level of care who are out of their appropriate housing from
CDCR Mental Health, Quality Management as of August 12, 2021. Manual review of SOMS of individual patient
placement as needed.
9
  Patients may be out of their currently assigned level of mental health care due to several reasons such as 1) out to
court or medical; 2) placement in a specialized medical bed; 3) pending transfer to a higher or lower level of care
during the approved transfer timeframe; or 4) awaiting transfer to higher or lower level of care due to COVID
transfer restrictions.


                                  Defs. 8.16.21 Resp. to 6.10.20 Order 000033
Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 27 of 99




          High Desert State Prison
              Houses Custody Levels I, III, and IV
     Houses Patients in MHCB Regardless of Custody Level




                 Defs. 8.16.21 Resp. to 6.10.20 Order 000034
       Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 28 of 99
Coleman Maps – HDSP Chart


                                       High Desert State Prison
Total Number of Patients Per Level of Care1:

           Level of Care                 As of July 13, 2021              As of August 10, 2021
             CCCMS                               978                              966
               EOP                                8                                9
             MHCB                                 3                                0
               ICF                                0                                0
               APP                                0                                0
              Total                              989                              975


Capacity and Census Per Building as of August 10, 20212, 3:

    Facility   Building     Level of       Housing         Capacity4, 5      Census        Empty
                              Care          Type                                          Bed Count
     CTC       S INF 1      MHCB            Cell                 10             1             9
    STRH        Z 001        STRH           Cell                200            103           83


Patients Referred to ICF or APP Who are Out of Current Mental Health Level of Care6, 7:

           HDSP                                Level of Care Patient is Referred To
                                               ICF                             APP
  Current          -                            -                                -
 Housing
 Location
Total number of patients: 0




1
  Source: HCPOP H1 Report as of July 13, 2021 and August 10, 2021.
2
  Source: SOMS Bed Audit as of August 10, 2021. Non-traditional housing space information from internal location
and census report as of August 10, 2021.
3
  The patients in the beds may not be at the level of care the beds are designated for.
4
  Capacity as provided in this chart is defined as the total number of beds available in each unit. There may be other
issues, such as COVID restrictions, physical plant of treatment areas, or resources, which may limit the operational
capacity of each building or institution.
5
  The empty bed count plus the current census may not equal the total capacity as there may be inmates that a single
cell status housed in the unit. Therefore, while the cell could hold more than one person, and thus is included in the
total capacity, the additional beds cannot be utilized at this time due to the current occupant’s single cell status.
6
  Source: Query of patients referred to an inpatient level of care who are out of their appropriate housing from
CDCR Mental Health, Quality Management as of August 12, 2021. Manual review of SOMS of individual patient
placement as needed.
7
  Patients may be out of their currently assigned level of mental health care due to several reasons such as 1) out to
court or medical; 2) placement in a specialized medical bed; 3) pending transfer to a higher or lower level of during
the approved transfer timeframe; or 4) awaiting transfer to higher or lower level of care due to COVID transfer
restrictions.


                                 Defs. 8.16.21 Resp. to 6.10.20 Order 000036
Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 29 of 99




          Kern Valley State Prison
             Houses Custody Levels I, IV, and MAX
     Houses Patients in MHCB Regardless of Custody Level




                 Defs. 8.16.21 Resp. to 6.10.20 Order 000037
       Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 30 of 99
Coleman Maps – KVSP Chart


                                     Kern Valley State Prison
Total Number of Patients Per Level of Care1:

           Level of Care                 As of July 13, 2021               As of August 10, 2021
             CCCMS                              1,041                              1,018
               EOP                               112                                106
             MHCB                                 1                                  3
               ICF                                2                                  1
               APP                                0                                  3
              Total                             1,156                              1,131


Capacity and Census Per Building as of August 10, 20212, 3:

    Facility   Building      Level of       Housing         Capacity4, 5       Census       Empty
                               Care          Type                                          Bed Count
      C         C 008 1        EOP          180 Cell             64              45            8
      C         C 008 2        EOP          180 Cell             64              40            9
    STRH       Z01001A1       STRH            Cell               24               7           16
    STRH       Z01001B1       STRH            Cell               24              13            6
    STRH       Z01001C1       STRH            Cell               24              13            3
    STRH       Z01001D1       STRH            Cell               24              19            3
    STRH       Z01001E1       STRH            Cell               24              16            4
    STRH       Z01001F1       STRH            Cell               28              21            2
    STRH       Z01001G1       STRH            Cell               28              15            7
    STRH       Z01001H1       STRH            Cell               24              10           12
     CTC        S INF 1      MHCB             Cell               12               6            5




1
  Source: HCPOP H1 Report as of July 13, 2021 and August 10, 2021.
2
  Source: SOMS Bed Audit as of August 10, 2021. Non-traditional housing space information from internal location
and census report as of August 10, 2021.
3
  The patients in the beds may not be at the level of care the beds are designated for.
4
  Capacity as provided in this chart is defined as the total number of beds available in each unit. There may be other
issues, such as COVID restrictions, physical plant of treatment areas, or resources, which may limit the operational
capacity of each building or institution.
5
  The empty bed count plus the current census may not equal the total capacity as there may be inmates that a single
cell status housed in the unit. Therefore, while the cell could hold more than one person, and thus is included in the
total capacity, the additional beds cannot be utilized at this time due to the current occupant’s single cell status.


                                 Defs. 8.16.21 Resp. to 6.10.20 Order 000039
     Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 31 of 99
Coleman Maps – KVSP Chart


Patients Referred to ICF or APP Who are Out of Current Mental Health Level of Care6, 7:

           KVSP                                     Level of Care Patient is Referred To
                                                    ICF                               APP
  Current        MHCB                                1                                 3
 Housing
 Location
Total number of patients: 4




6
  Source: Query of patients referred to an inpatient level of care who are out of their appropriate housing from
CDCR Mental Health, Quality Management as of August 12, 2021. Manual review of SOMS of individual patient
placement as needed.
7
  Patients may be out of their currently assigned level of mental health care due to several reasons such as 1) out to
court or medical; 2) placement in a specialized medical bed; 3) pending transfer to a higher or lower level of care
during the approved transfer timeframe; or 4) awaiting transfer to higher or lower level of care due to COVID
transfer restrictions.


                                  Defs. 8.16.21 Resp. to 6.10.20 Order 000040
Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 32 of 99




California State Prison, Los Angeles
              County
           Houses Custody Levels I, III, IV, and MAX




                 Defs. 8.16.21 Resp. to 6.10.20 Order 000041
       Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 33 of 99
Coleman – LAC Chart


                     California State Prison, Los Angeles County
Total Number of Patients Per Level of Care1:

           Level of Care                 As of July 13, 2021              As of August 10, 2021
             CCCMS                               700                               698
               EOP                               548                               534
             MHCB                                 6                                 7
               ICF                                9                                 7
               APP                                0                                 5
              Total                             1,263                             1,251

Capacity and Census Per Building as of August 10, 20212, 3:

    Facility   Building      Level of       Housing        Capacity4, 5       Census       Empty
                              Care           Type                                         Bed Count
      D        D 001 1        EOP           270 Cell            100             57            27
      D        D 001 2        EOP           270 Cell            100             60            23
      D        D 002 1        EOP           270 Cell            100             54            33
      D        D 002 2        EOP           270 Cell            100             59            26
      D        D 003 1        EOP           270 Cell            100             59            32
      D        D 003 2        EOP           270 Cell            100             65            29
      D        D 004 1        EOP           270 Cell            100             58            29
      D        D 004 2        EOP           270 Cell            100             57            34
      D        D 005 1      EOP ASU         270 Cell            100             53            33
      D        D 005 2      EOP ASU         270 Cell            100             52            35
    STRH       Z 001 1       STRH             Cell              200             95            86
     CTC       S INF 1       MHCB             Cell              12               9             1
      B6        Gym            GP            Gym                24               0            24




1
  Source: HCPOP H1 Report as of July 13, 2021 and August 10, 2021.
2
  Source: SOMS Bed Audit as of August 10, 2021. Non-traditional housing space information from internal location
and census report as of August 10, 2021.
3
  The patients in the beds may not be at the level of care the beds are designated for.
4
  Capacity as provided in this chart is defined as the total number of beds available in each unit. There may be other
issues, such as COVID restrictions, physical plant of treatment areas, or resources, which may limit the operational
capacity of each building or institution.
5
  The empty bed count plus the current census may not equal the total capacity as there may be inmates that a single
cell status housed in the unit. Therefore, while the cell could hold more than one person, and thus is included in the
total capacity, the additional beds cannot be utilized at this time due to the current occupant’s single cell status.
6
  This space is currently designated as set-aside isolation/quarantine space.


                                 Defs. 8.16.21 Resp. to 6.10.20 Order 000043
     Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 34 of 99
Coleman – LAC Chart


Patients Referred to ICF or APP Who are Out of Current Mental Health Level of Care7, 8:

            LAC                                     Level of Care Patient is Referred To
                                                    ICF                               APP
  Current         EOP                                3                                 -
 Housing ASU EOP Hub                                 2                                 -
 Location        MHCB                                -                                 5
Total number of patients: 10




7
  Source: Query of patients referred to an inpatient level of care who are out of their appropriate housing from
CDCR Mental Health, Quality Management as of August 12, 2021. Manual review of SOMS of individual patient
placement as needed.
8
  Patients may be out of their currently assigned level of mental health care due to several reasons such as 1) out to
court or medical; 2) placement in a specialized medical bed; 3) pending transfer to a higher or lower level of care
during the approved transfer timeframe; or 4) awaiting transfer to higher or lower level of care due to COVID
transfer restrictions.


                                  Defs. 8.16.21 Resp. to 6.10.20 Order 000044
Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 35 of 99




          Mule Creek State Prison
         Houses Custody Levels I, II, III, IV, and MAX
     Houses Patients in MHCB Regardless of Custody Level




                 Defs. 8.16.21 Resp. to 6.10.20 Order 000045
      Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 36 of 99
Coleman Maps – MCSP Chart


                                     Mule Creek State Prison
Total Number of Patients Per Level of Care1:

           Level of Care                 As of July 13, 2021                As of August 10, 2021
             CCCMS                              1,527                               1,505
               EOP                               705                                 685
             MHCB                                 5                                   2
               ICF                                5                                   3
               APP                                2                                   6
              Total                             2,244                               2,201


Capacity and Census Per Building as of August 10, 20212, 3:

    Facility    Building      Level of       Housing         Capacity4, 5       Census      Empty
                               Care           Type                                         Bed Count
      A         A 005 1        EOP           270 Cell            100              76          14
      A         A 005 2        EOP           270 Cell            100              68          20
      B         B 006 1        EOP           270 Cell            100              65          22
      B         B 006 2        EOP           270 Cell            100              78          12
      B         B 007 1        EOP           270 Cell            100              60          32
      B         B 007 2        EOP           270 Cell            100              66          25
      D6        D 018A1        EOP            Dorm                30              20          10
      D         D 018A2        EOP            Dorm                36              30           6
      D         D 018B1        EOP            Dorm                30              28           2
      D         D 018B2        EOP            Dorm                36              36           0
      D         D 018C1        EOP            Dorm                30              30           0
      D         D 018C2        EOP            Dorm                36              34           2
      D         D 018D1        EOP            Dorm                30              26           4
      D         D 018D2        EOP            Dorm                36              34           2
      C7        C 012 1      EOP ASU         270 Cell            100              48          45
      C7        C 012 2      EOP ASU         270 Cell            100              50          39
     CTC        S INF 1       MHCB             Cell                8               8           0
      A8         Gym            GP            Gym                100               0          100

1
  Source: HCPOP H1 Report as of July 13, 2021 and August 10, 2021.
2
  Source: SOMS Bed Audit as of August 10, 2021. Non-traditional housing space information from internal location
and census report as of August 10, 2021.
3
  The patients in the beds may not be at the level of care the beds are designated for.
4
  Capacity as provided in this chart is defined as the total number of beds available in each unit. There may be other
issues, such as COVID restrictions, physical plant of treatment areas, or resources, which may limit the operational
capacity of each building or institution.
5
  The empty bed count plus the current census may not equal the total capacity as there may be inmates that a single
cell status housed in the unit. Therefore, while the cell could hold more than one person, and thus is included in the
total capacity, the additional beds cannot be utilized at this time due to the current occupant’s single cell status.
6
  Two six-man cells in Building 18 on Facility D have been designated for quarantine.
7
  Facility C, Building 12 houses inmates in the following housing designations: general population administrative
segregation unit and EOP administrative segregation hub. Thus, not all inmates in that building are at the EOP level
of care. As of August 10, 2021, there were 46 EOP ASU patients.
8
  This space is currently designated as set-aside isolation/quarantine space.


                                 Defs. 8.16.21 Resp. to 6.10.20 Order 000048
      Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 37 of 99
Coleman Maps – MCSP Chart


      B8          Gym            GP             Gym               100               0            100
      C8          Gym            GP             Gym               100               0            100


Patients Referred to ICF or APP Who are Out of Current Mental Health Level of Care9, 10:

           MCSP                                  Level of Care Patient is Referred To
                                                  ICF                             APP
    Current      EOP                               1                                -
    Housing   ASU EOP                              3                                -
    Location      Hub
                MHCB                                -                                   6
Total number of patients: 10




9
  Source: Query of patients referred to an inpatient level of care who are out of their appropriate housing from
CDCR Mental Health, Quality Management as of August 12, 2021. Manual review of SOMS of individual patient
placement as needed.
10
   Patients may be out of their currently assigned level of mental health care due to several reasons such as 1) out to
court or medical; 2) placement in a specialized medical bed; 3) pending transfer to a higher or lower level of care
during the approved transfer timeframe; or 4) awaiting transfer to higher or lower level of care due to COVID
transfer restrictions.


                                  Defs. 8.16.21 Resp. to 6.10.20 Order 000049
Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 38 of 99




          North Kern State Prison
                          Reception Center
             Houses Custody Levels I, III, and MAX
     Houses Patients in MHCB Regardless of Custody Level




                 Defs. 8.16.21 Resp. to 6.10.20 Order 000050
       Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 39 of 99
Coleman Maps – NKSP Chart


                                       North Kern State Prison
Total Number of Patients Per Level of Care1:

           Level of Care                 As of July 13, 2021              As of August 10, 2021
             CCCMS                               835                              812
               EOP                                87                              105
             MHCB                                  6                               4
               ICF                                 0                               1
               APP                                 1                               2
              Total                              929                              924


Capacity and Census Per Building as of August 10, 20212, 3:

    Facility   Building     Level of       Housing         Capacity4, 5      Census        Empty
                             Care           Type                                          Bed Count
      D6       D 006 1       ASU            Cell                 92             37           36
      D6       D 006 2       ASU            Cell                108             64           24
     CTC       S INF 1      MHCB            Cell                 10              7            3


Patients Referred to ICF or APP Who are Out of Current Mental Health Level of Care7, 8:

           NKSP                                   Level of Care Patient is Referred To
                                                 ICF                                APP
  Current       STRH                              1                                  -
 Housing        MHCB                              2                                  2
 Location
Total number of patients: 5




1
  Source: HCPOP H1 Report as of July 13, 2021 and August 10, 2021.
2
  Source: SOMS Bed Audit as of August 10, 2021. Non-traditional housing space information from internal location
and census report as of August 10, 2021.
3
  The patients in the beds may not be at the level of care the beds are designated for.
4
  Capacity as provided in this chart is defined as the total number of beds available in each unit. There may be other
issues, such as COVID restrictions, physical plant of treatment areas, or resources, which may limit the operational
capacity of each building or institution.
5
  The empty bed count plus the current census may not equal the total capacity as there may be inmates that a single
cell status housed in the unit. Therefore, while the cell could hold more than one person, and thus is included in the
total capacity, the additional beds cannot be utilized at this time due to the current occupant’s single cell status.
6
  This unit is a mixed ASU that houses general population inmates and also provides STRH programming for
CCCMS RC patients.
7
  Source: Query of patients referred to an inpatient level of care who are out of their appropriate housing from
CDCR Mental Health, Quality Management as of August 12, 2021. Manual review of SOMS of individual patient
placement as needed.
8
  Patients may be out of their currently assigned level of mental health care due to several reasons such as 1) out to
court or medical; 2) placement in a specialized medical bed; 3) pending transfer to a higher or lower level of care
during the approved transfer timeframe; or 4) awaiting transfer to higher or lower level of care due to COVID
transfer restrictions.


                                 Defs. 8.16.21 Resp. to 6.10.20 Order 000052
Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 40 of 99




          Pelican Bay State Prison
         Houses Custody Levels I, II, III, IV, and MAX
     Houses Patients in MHCB Regardless of Custody Level




                 Defs. 8.16.21 Resp. to 6.10.20 Order 000053
       Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 41 of 99
Coleman Maps – PBSP Chart


                                       Pelican Bay Stay Prison
Total Number of Patients Per Level of Care1:

           Level of Care                 As of July 13, 2021              As of August 10, 2021
             CCCMS                               302                              324
               EOP                                8                                4
             MHCB                                 4                                7
               ICF                                0                                1
               APP                                1                                1
              Total                              315                              337


Capacity and Census Per Building as of August 10, 20212, 3:

    Facility    Building    Level of       Housing         Capacity4, 5      Census        Empty
                              Care          Type                                          Bed Count
    STRH        Z 001 1      STRH            Cell               200             64           122
     CTC        S INF 1     MHCB           S INF 1               10              9            1


Patients Referred to ICF or APP Who are Out of Current Mental Health Level of Care6, 7:

               PBSP                          Level of Care Patient is Referred To
                                              ICF                            APP
  Current       MHCB                           1                              2
 Housing
 Location
Total number of patients: 3




1
  Source: HCPOP H1 Report as of July 13, 2021 and August 10, 2021.
2
  Source: SOMS Bed Audit as of August 10, 2021. Non-traditional housing space information from internal location
and census report as of August 10, 2021.
3
  The patients in the beds may not be at the level of care the beds are designated for.
4
  Capacity as provided in this chart is defined as the total number of beds available in each unit. There may be other
issues, such as COVID restrictions, physical plant of treatment areas, or resources, which may limit the operational
capacity of each building or institution.
5
  The empty bed count plus the current census may not equal the total capacity as there may be inmates that a single
cell status housed in the unit. Therefore, while the cell could hold more than one person, and thus is included in the
total capacity, the additional beds cannot be utilized at this time due to the current occupant’s single cell status.
6
  Source: Query of patients referred to an inpatient level of care who are out of their appropriate housing from
CDCR Mental Health, Quality Management as of August 12, 2021. Manual review of SOMS of individual patient
placement as needed.
7
  Patients may be out of their currently assigned level of mental health care due to several reasons such as 1) out to
court or medical; 2) placement in a specialized medical bed; 3) pending transfer to a higher or lower level of care
during the approved transfer timeframe; or 4) awaiting transfer to higher or lower level of care due to COVID
transfer restrictions.


                                 Defs. 8.16.21 Resp. to 6.10.20 Order 000055
Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 42 of 99




      Pleasant Valley State Prison
             Houses Custody Levels I, III, and MAX
     Houses Patients in MHCB Regardless of Custody Level




                 Defs. 8.16.21 Resp. to 6.10.20 Order 000056
       Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 43 of 99
Coleman Maps – PVSP Chart


                                  Pleasant Valley State Prison
Total Number of Patients Per Level of Care1:

           Level of Care                 As of July 13, 2021              As of August 10, 2021
             CCCMS                               465                              467
               EOP                                3                                1
             MHCB                                 0                                1
               ICF                                0                                0
               APP                                0                                0
              Total                              468                              469


Capacity and Census Per Building as of August 10, 20212, 3:

    Facility    Building    Level of       Housing         Capacity4, 5      Census        Empty
                             Care           Type                                          Bed Count
    STRH        Z 001 1     STRH              Cell              200             98            97
    CTC6        S INF 1     MHCB              Cell               6               0             0


Patients Referred to ICF or APP Who are Out of Current Mental Health Level of Care7, 8:

               PVSP                          Level of Care Patient is Referred To
                                              ICF                            APP
  Current          -                           -                              -
 Housing
 Location
Total number of patients: 0




1
  Source: HCPOP H1 Report as of July 13, 2021 and August 10, 2021.
2
  Source: SOMS Bed Audit as of August 10, 2021. Non-traditional housing space information from internal location
and census report as of August 10, 2021.
3
  The patients in the beds may not be at the level of care the beds are designated for.
4
  Capacity as provided in this chart is defined as the total number of beds available in each unit. There may be other
issues, such as COVID restrictions, physical plant of treatment areas, or resources, which may limit the operational
capacity of each building or institution.
5
  The empty bed count plus the current census may not equal the total capacity as there may be inmates that a single
cell status housed in the unit. Therefore, while the cell could hold more than one person, and thus is included in the
total capacity, the additional beds cannot be utilized at this time due to the current occupant’s single cell status.
6
  The PVSP MHCB beds are currently offline due to roof damage following rain.
7
  Source: Query of patients referred to an inpatient level of care who are out of their appropriate housing from
CDCR Mental Health, Quality Management as of August 12, 2021. Manual review of SOMS of individual patient
placement as needed.
8
  Patients may be out of their currently assigned level of mental health care due to several reasons such as 1) out to
court or medical; 2) placement in a specialized medical bed; 3) pending transfer to a higher or lower level of care
during the approved transfer timeframe; or 4) awaiting transfer to higher or lower level of care due to COVID
transfer restrictions.


                                 Defs. 8.16.21 Resp. to 6.10.20 Order 000058
Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 44 of 99




 Richard J. Donovan Correctional
             Facility
         Houses Custody Levels I, II, III, IV, and MAX
     Houses Patients in MHCB Regardless of Custody Level




                 Defs. 8.16.21 Resp. to 6.10.20 Order 000059
       Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 45 of 99
Coleman Maps – RJD Chart


                       Richard J. Donovan Correctional Facility
Total Number of Patients Per Level of Care1:

           Level of Care                 As of July 13, 2021              As of August 10, 2021
             CCCMS                              1,251                             1,254
               EOP                               777                               779
             MHCB                                 8                                 10
               ICF                                3                                  1
               APP                                6                                  5
              Total                             2,045                             2,049


Capacity and Census Per Building as of August 10, 20212, 3:

    Facility   Building      Level of       Housing        Capacity4, 5      Census        Empty
                              Care           Type                                         Bed Count
      E        E 023A1        EOP            Dorm               100             63           14
      E        E 023A2        EOP            Dorm               100             70           11
      E        E 023B1        EOP            Dorm               100             73           17
      E        E 023B2        EOP            Dorm               100             73           20
      E        E 023C1        EOP            Dorm               100             66           24
      E        E 023C2        EOP            Dorm               100             62           23
      E        E 023D1        EOP            Dorm               100             49           26
      E        E 023D2        EOP            Dorm               100             63           23
      A        A 001 1        EOP           270 Cell             30             27            2
      A        A 001 2        EOP           270 Cell             36             30            6
      A        A 002 1        EOP           270 Cell             30             26            4
      A        A 002 2        EOP           270 Cell             36             33            3
      C        C 014 1        EOP           270 Cell             30             28            2
      C        C 014 2        EOP           270 Cell             36             29            6
      C        C 015 1        EOP           270 Cell             30             28            2
      C        C 015 2        EOP           270 Cell             36             33            3
      B6       B 006 1      EOP ASU         270 Cell            100             14           71
      B6       B 006 2      EOP ASU         270 Cell            100             21           64
     CTC       S INF 1       MHCB             Cell               14             13            1



1
  Source: HCPOP H1 Report of July 13, 2021 and August 10, 2021.
2
  Source: SOMS Bed Audit as of August 10, 2021. Non-traditional housing space information from internal location
and census report as of August 10, 2021.
3
  The patients in the beds may not be at the level of care the beds are designated for.
4
  Capacity as provided in this chart is defined as the total number of beds available in each unit. There may be other
issues, such as COVID restrictions, physical plant of treatment areas, or resources, which may limit the operational
capacity of each building or institution.
5
  The empty bed count plus the current census may not equal the total capacity as there may be inmates that a single
cell status housed in the unit. Therefore, while the cell could hold more than one person, and thus is included in the
total capacity, the additional beds cannot be utilized at this time due to the current occupant’s single cell status.
6
  Facility B, Building 6 houses inmates in the following housing designations: general population administrative
segregation unit and EOP administrative segregation hub. Thus, not all inmates in that building are at the EOP level
of care. As of August 10, 2021, there were 32 EOP ASU patients.


                                 Defs. 8.16.21 Resp. to 6.10.20 Order 000061
     Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 46 of 99
Coleman Maps – RJD Chart


     C7         Gym             GP             Gym               24               0             24


Patients Referred to ICF or APP Who are Out of Current Mental Health Level of Care8, 9:

            RJD                                 Level of Care Patient is Referred To
                                                ICF                             APP
  Current       MHCB                             -                                6
 Housing
 Location
Total number of patients: 6




7
  This space is designated as set-aside isolation/quarantine space.
8
  Source: Query of patients referred to an inpatient level of care who are out of their appropriate housing from
CDCR Mental Health, Quality Management as of August 12, 2021. Manual review of SOMS of individual patient
placement as needed.
9
  Patients may be out of their currently assigned level of mental health care due to several reasons such as 1) out to
court or medical; 2) placement in a specialized medical bed; 3) pending transfer to a higher or lower level of care
during the approved transfer timeframe; or 4) awaiting transfer to higher or lower level of care due to COVID
transfer restrictions.


                                  Defs. 8.16.21 Resp. to 6.10.20 Order 000062
Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 47 of 99




California State Prison, Sacramento
             Houses Custody Levels I, IV, and MAX
     Houses Patients in MHCB Regardless of Custody Level




                 Defs. 8.16.21 Resp. to 6.10.20 Order 000063
       Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 48 of 99
Coleman Maps – SAC Chart


                            California State Prison, Sacramento
Total Number of Patients Per Level of Care1:

           Level of Care                 As of July 13, 2021              As of August 10, 2021
             CCCMS                               336                               330
               EOP                               818                               838
             MHCB                                  9                                11
               ICF                                 8                                 5
               APP                                26                                 7
              Total                             1,197                             1,191


Capacity and Census Per Building as of August 10, 20212, 3:

    Facility   Building     Level of        Housing        Capacity4, 5      Census        Empty
                              Care           Type                                         Bed Count
      A        A 003 1        EOP           180 Cell            64              45            9
      A        A 003 2        EOP           180 Cell            64              43           10
      A        A 004 1        EOP           180 Cell            64              51            5
      A        A 004 2        EOP           180 Cell            64              44            5
      A        A 006 1        EOP           180 Cell            64              46           11
      A        A 006 2        EOP           180 Cell            64              47            9
      A        A 007 1        EOP           180 Cell            64              50            6
      A        A 007 2        EOP           180 Cell            64              49            9
      B        B 001 16       EOP           180 Cell            20              15            1
      B        B 001 26       EOP           180 Cell            20              14            1
      B        B 005 1        EOP           180 Cell            64              49            6
      B        B 005 2        EOP           180 Cell            64              46            1
      B        B 006 1        EOP           180 Cell            64              47            2
      B        B 006 2        EOP           180 Cell            64              50            4
    STRH       Z 001A1       STRH             Cell              24               6           15
    STRH       Z 001B1       STRH             Cell              24              13            4
    STRH       Z 001C1       STRH             Cell              24              14            2
    STRH       Z 001D1       STRH             Cell              24               1           22
    STRH       Z 001E1       STRH             Cell              24              13            2
    STRH       Z 001F1       STRH             Cell              28              13            9
    STRH       Z 001G1       STRH             Cell              28              18            5

1
  Source: HCPOP H1 Report as of July 13, 2021 and August 10, 2021.
2
  Source: SOMS Bed Audit as of August 10, 2021. Non-traditional housing space information from internal location
and census report as of August 10, 2021.
3
  The patients in the beds may not be at the level of care the beds are designated for.
4
  Capacity as provided in this chart is defined as the total number of beds available in each unit. There may be other
issues, such as COVID restrictions, physical plant of treatment areas, or resources, which may limit the operational
capacity of each building or institution.
5
  The empty bed count plus the current census may not equal the total capacity as there may be inmates that a single
cell status housed in the unit. Therefore, while the cell could hold more than one person, and thus is included in the
total capacity, the additional beds cannot be utilized at this time due to the current occupant’s single cell status.
6
  Part of this building is currently being used for isolation/quarantine space. CDCR has agreed to set aside Building
B1, Section A for EOP patients in quarantine who are not in restricted housing.


                                 Defs. 8.16.21 Resp. to 6.10.20 Order 000065
     Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 49 of 99
Coleman Maps – SAC Chart


    STRH      Z 001H1        STRH             Cell               24              14             6
    LTRH      B 008 1        LTRH             Cell               32              24             8
    LTRH      B 008 2        LTRH             Cell               32               2            30
      A7      A 005 1       EOP ASU         180 Cell             43              31             9
      A7      A 005 2       EOP ASU         180 Cell             32              30             2
     CTC      S CTC 1        MHCB             Cell               13               9             4
     CTC      S INF 1        MHCB             Cell               11               8             2
      B       B 001 1        MHCB           180 Cell             10               0            10
      B       B 001 2        MHCB           180 Cell             10               0            10
      A       A 001 1         PSU           180 Cell             32              28             4
      A       A 001 2         PSU           180 Cell             32              28             4
      A       A 002 16        PSU           180 Cell             22              22             0
      A       A 002 26        PSU           180 Cell             22              21             1
      B       B 007 1         PSU           180 Cell             22              19             3
      B       B 007 2         PSU           180 Cell             22              20             2


Patients Referred to ICF or APP Who are Out of Current Mental Health Level of Care8, 9:

            SAC                                 Level of Care Patient is Referred To
                                                 ICF                             APP
  Current        EOP                              1                                -
 Housing         PSU                              3                                -
 Location       MHCB                              -                                5
Total number of patients: 9




7
  Facility A, Building 5 houses inmates in the following housing designations: general population administrative
segregation unit and EOP administrative segregation hub. Thus, not all inmates in that building are at the EOP level
of care. As of August 10, 2021, there were 61 EOP ASU patients.
8
  Source: Query of patients referred to an inpatient level of care who are out of their appropriate housing from
CDCR Mental Health, Quality Management as of August 12, 2021. Manual review of SOMS of individual patient
placement as needed.
9
  Patients may be out of their currently assigned level of mental health care due to several reasons such as 1) out to
court or medical; 2) placement in a specialized medical bed; 3) pending transfer to a higher or lower level of care
during the approved transfer timeframe; or 4) awaiting transfer to higher or lower level of care due to COVID
transfer restrictions.


                                  Defs. 8.16.21 Resp. to 6.10.20 Order 000066
 Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 50 of 99




California Substance Abuse Treatment
               Facility
            Houses Custody Levels I, III, IV, and MAX
      Houses Patients in MHCB Regardless of Custody Level




                  Defs. 8.16.21 Resp. to 6.10.20 Order 000067
     Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 51 of 99
Coleman Maps – SATF Chart


                  California Substance Abuse Treatment Facility
Total Number of Patients Per Level of Care1:

         Level of Care                   As of July 13, 2021              As of August 10, 2021
           CCCMS                                1,917                             1,911
             EOP                                 451                               469
           MHCB                                   2                                 5
             ICF                                  0                                 0
             APP                                  2                                 3
            Total                               2,372                             2,388


Capacity and Census Per Building as of August 10, 20212, 3:
 Facility Building Level of          Housing       Capacity4, 5              Census        Empty
                          Care         Type                                               Bed Count
    F        F 003 1      EOP          Dorm            120                      97           23
    F        F 003 2      EOP          Dorm            144                     104           34
    G       G 001 1       EOP          Dorm            120                      61           59
    G       G 001 2       EOP          Dorm            144                     100           44
    G       G 003 1       EOP          Dorm             60                      30           30
    G       G 003 2       EOP          Dorm             72                      31           41
  STRH       Z 001 1     STRH           Cell           200                     103           49
   CTC       S INF 1    MHCB            Cell            20                       5           15
    A6        Gym          GP          Gym              46                       0           46
    B6        Gym          GP          Gym              46                       0           46
       6
   F/G        Gym          GP          Gym              40                       0           40




1
  Source: HCPOP H1 Report as of July 13, 2021 and August 10, 2021.
2
  Source: SOMS Bed Audit as of August 10, 2021. Non-traditional housing space information from internal location
and census report as of August 10, 2021.
3
  The patients in the beds may not be at the level of care the beds are designated for.
4
  Capacity as provided in this chart is defined as the total number of beds available in each unit. There may be other
issues, such as COVID restrictions, physical plant of treatment areas, or resources, which may limit the operational
capacity of each building or institution.
5
  The empty bed count plus the current census may not equal the total capacity as there may be inmates that a single
cell status housed in the unit. Therefore, while the cell could hold more than one person, and thus is included in the
total capacity, the additional beds cannot be utilized at this time due to the current occupant’s single cell status.
6
  This space has been designated as set-aside isolation/quarantine space.


                                 Defs. 8.16.21 Resp. to 6.10.20 Order 000069
     Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 52 of 99
Coleman Maps – SATF Chart


Patients Referred to ICF or APP Who are Out of Current Mental Health Level of Care7, 8:

           SATF                                  Level of Care Patient is Referred To
                                                 ICF                              APP
  Current       MHCB                              -                                3
 Housing
 Location
Total number of patients: 3




7
  Source: Query of patients referred to an inpatient level of care who are out of their appropriate housing from
CDCR Mental Health, Quality Management as of August 12, 2021. Manual review of SOMS of individual patient
placement as needed.
8
  Patients may be out of their currently assigned level of mental health care due to several reasons such as 1) out to
court or medical; 2) placement in a specialized medical bed; 3) pending transfer to a higher or lower level of care
during the approved transfer timeframe; or 4) awaiting transfer to higher or lower level of care due to COVID
transfer restrictions.


                                  Defs. 8.16.21 Resp. to 6.10.20 Order 000070
Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 53 of 99




    California State Prison, Solano
            Houses Custody Levels II, III, and MAX
     Houses Patients in MHCB Regardless of Custody Level




                 Defs. 8.16.21 Resp. to 6.10.20 Order 000071
       Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 54 of 99
Coleman Maps – SOL Chart


                                California State Prison, Solano
Total Number of Patients Per Level of Care1:

           Level of Care                 As of July 13, 2021              As of August 10, 2021
             CCCMS                               609                              621
               EOP                                1                                2
             MHCB                                 3                                5
               ICF                                0                                0
               APP                                0                                2
              Total                              613                              630


Capacity and Census Per Building as of August 10, 20212, 3:

    Facility   Building     Level of       Housing         Capacity4, 5      Census        Empty
                             Care           Type                                          Bed Count
    CTC         S INF 1     MHCB            Cell                 9               7            1
    A/B6, 7      Gym          GP            Gym                 150              2           148
    C/D6         Gym          GP            Gym                 150              0           150


Patients Referred to ICF or APP Who are Out of Current Mental Health Level8, 9:

               SOL                             Level of Care Patient is Referred To
                                                ICF                              APP
  Current       MHCB                             -                                2
 Housing
 Location
Total number of patients: 2




1
  Source: HCPOP H1 Report as of July 13, 2021 and August 10, 2021.
2
  Source: SOMS Bed Audit as of August 10, 2021. Non-traditional housing space information from internal location
and census report as of August 10, 2021.
3
  The patients in the beds may not be at the level of care the beds are designated for.
4
  Capacity as provided in this chart is defined as the total number of beds available in each unit. There may be other
issues, such as COVID restrictions, physical plant of treatment areas, or resources, which may limit the operational
capacity of each building or institution.
5
  The empty bed count plus the current census may not equal the total capacity as there may be inmates that a single
cell status housed in the unit. Therefore, while the cell could hold more than one person, and thus is included in the
total capacity, the additional beds cannot be utilized at this time due to the current occupant’s single cell status.
6
  This space is currently designated as set-aside isolation/quarantine space.
7
  As of August 9, 2021, there were 2 CCCMS patients in this location.
8
  Source: Query of patients referred to an inpatient level of care who are out of their appropriate housing from
CDCR Mental Health, Quality Management as of August 12, 2021. Manual review of SOMS of individual patient
placement as needed.
9
  Patients may be out of their currently assigned level of mental health care due to several reasons such as 1) out to
court or medical; 2) placement in a specialized medical bed; 3) pending transfer to a higher or lower level of care
during the approved transfer timeframe; or 4) awaiting transfer to higher or lower level of care due to COVID
transfer restrictions.


                                 Defs. 8.16.21 Resp. to 6.10.20 Order 000073
 Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 55 of 99




          San Quentin State Prison
       Houses Custody Levels I, II, MAX, and Condemned
      Houses Patients in MHCB Regardless of Custody Level
Houses Patients in ICF and APP Based on Least Restrictive Housing
                             Criteria




                  Defs. 8.16.21 Resp. to 6.10.20 Order 000074
      Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 56 of 99
Coleman Maps – SQ Chart


                                     San Quentin State Prison
Total Number of Patients Per Level of Care1:

          Level of Care                  As of July 13, 2021                As of August 10, 2021
            CCCMS                                728                                781
              EOP                                184                                188
            MHCB                                   0                                  3
              ICF                                 15                                 16
              APP                                  2                                  3
             Total                               929                                991

Capacity and Census Per Building as of August 10, 20212, 3:

    Facility    Building     Level of        Housing         Capacity4, 5       Census      Empty
                              Care            Type                                         Bed Count
       B        H Unit 1      EOP             Dorm               100              43           57
      B6        H Unit 2      EOP             Dorm               100              43           57
     Gym7        Gym           GP             Gym                108               0          108
    Chapels7       -           GP             Dorm               30                0           30
     CTC        S INF 1        PIP            Cell               41               20           20

Patients Referred to ICF or APP Who are Out of Current Mental Health Level of Care8, 9:

               SQ                               Level of Care Patient is Referred To
                                                ICF                              APP
  Current          -                             -                                 -
 Housing
 Location
Total number of patients: 0




1
  Source: HCPOP H1 Report as of July 13, 2021 and August 10, 2021.
2
  Source: SOMS Bed Audit as of August 10, 2021. Non-traditional housing space information from internal location
and census report as of August 10, 2021.
3
  The patients in the beds may not be at the level of care the beds are designated for.
4
  Capacity as provided in this chart is defined as the total number of beds available in each unit. There may be other
issues, such as COVID restrictions, physical plant of treatment areas, or resources, which may limit the operational
capacity of each building or institution.
5
  The empty bed count plus the current census may not equal the total capacity as there may be inmates that a single
cell status housed in the unit. Therefore, while the cell could hold more than one person, and thus is included in the
total capacity, the additional beds cannot be utilized at this time due to the current occupant’s single cell status.
6
  As of August 10, 2021, there were 89 condemned EOP patient who are housed with the condemned population.
7
  This space is currently designated as set-aside isolation/quarantine space.
8
  Source: Query of patients referred to an inpatient level of care who are out of their appropriate housing from
CDCR Mental Health, Quality Management as of August 12, 2021. Manual review of SOMS of individual patient
placement as needed.
9
  Patients may be out of their currently assigned level of mental health care due to several reasons such as 1) out to
court or medical; 2) placement in a specialized medical bed; 3) pending transfer to a higher or lower level of care
during the approved transfer timeframe; or 4) awaiting transfer to higher or lower level of care due to COVID
transfer restrictions.


                                 Defs. 8.16.21 Resp. to 6.10.20 Order 000076
Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 57 of 99




        Salinas Valley State Prison
           Houses Custody Levels I, III, IV, and MAX
     Houses Patients in MHCB Regardless of Custody Level
Houses Patients in ICF Based on Least Restrictive Housing Criteria




                 Defs. 8.16.21 Resp. to 6.10.20 Order 000077
      Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 58 of 99
Coleman Maps – SVSP Chart


                                    Salinas Valley State Prison
Total Number of Patients Per Level of Care1:

          Level of Care                  As of July 13, 2021              As of August 10, 2021
            CCCMS                                999                              1,008
              EOP                                315                               318
            MHCB                                  10                                10
              ICF                                208                               212
              APP                                  0                                 1
             Total                              1,532                             1,549


Capacity and Census Per Building as of August 10, 20212, 3:

       Facility        Building     Level of       Housing         Capacity4, 5      Census        Empty
                                      Care          Type                                          Bed Count
          A            A 004 1        EOP          270 Cell            100              53           37
          A            A 004 2        EOP          270 Cell            100              58           28
          A            A 005 1        EOP          270 Cell            100              54           32
          A            A 005 2        EOP          270 Cell            100              52           33
          D            D 003 1        EOP          180 Cell             64              40            6
          D            D 003 2        EOP          180 Cell             64              46            2
        STRH           Z 009 1       STRH            Cell              200              94           86
          C            C 005 1        ICF          180 Cell             24              16            2
          C            C 005 2        ICF          180 Cell             22              22            0
          C            C 006 1        ICF          180 Cell             32              21            3
          C            C 006 2        ICF          180 Cell             32              32            0
    ICF Building 1     I 001A1        ICF            Cell               12              12            0
    ICF Building 1     I 001B1        ICF            Cell               10              10            0
    ICF Building 1     I 001C1        ICF            Cell               10              10            0
    ICF Building 1     I 001D1        ICF           Dorm                32              15            9
    ICF Building 2     I 002A1        ICF            Cell               26              21            5
    ICF Building 2     I 002B1        ICF            Cell               16              15            1
    ICF Building 2     I 002C1        ICF            Cell               16              16            0
    ICF Building 2     I 002D1        ICF            Cell               16              16            0
          C6           C 005 1        PIP          180 Cell              8               6            2
          C6           C 005 2        PIP          180 Cell             10               3            7
         CTC           S CTC 1      MHCB             Cell               10               9            1

1
  Source: HCPOP H1 Report as of July 13, 2021 and August 10, 2021.
2
  Source: SOMS Bed Audit as of August 10, 2021. Non-traditional housing space information from internal location
and census report as of August 10, 2021.
3
  The patients in the beds may not be at the level of care the beds are designated for.
4
  Capacity as provided in this chart is defined as the total number of beds available in each unit. There may be other
issues, such as COVID restrictions, physical plant of treatment areas, or resources, which may limit the operational
capacity of each building or institution.
5
  The empty bed count plus the current census may not equal the total capacity as there may be inmates that a single
cell status housed in the unit. Therefore, while the cell could hold more than one person, and thus is included in the
total capacity, the additional beds cannot be utilized at this time due to the current occupant’s single cell status.
6
  These beds are set aside for PIP Admissions due to COVID.


                                  Defs. 8.16.21 Resp. to 6.10.20 Order 000079
       Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 59 of 99
Coleman Maps – SVSP Chart


          C7             Gym           GP             Gym                 -               -              -
    Family Visiting7                   GP                                 -               -              -


Patients Referred to ICF or APP Who are Out of Current Mental Health Level of Care8, 9:

            SVSP                                     Level of Care Patient is Referred To
                                                    ICF                                 APP
    Current       SNY                                1                                   -
    Housing      STRH                                3                                   -
    Location      EOP                                3                                   -
                MHCB                                 1                                   1
                  ICF                                 -                                  1
Total number of patients: 10




7
  This space has been set-aside for isolation/quarantine space and is currently empty.
8
  Source: Query of patients referred to an inpatient level of care who are out of their appropriate housing from
CDCR Mental Health, Quality Management as of August 12, 2021. Manual review of SOMS of individual patient
placement as needed.
9
  Patients may be out of their currently assigned level of mental health care due to several reasons such as 1) out to
court or medical; 2) placement in a specialized medical bed; 3) pending transfer to a higher or lower level of care
during the approved transfer timeframe; or 4) awaiting transfer to higher or lower level of care due to COVID
transfer restrictions.


                                  Defs. 8.16.21 Resp. to 6.10.20 Order 000080
Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 60 of 99




               Valley State Prison
               Houses Custody Levels II and MAX




                 Defs. 8.16.21 Resp. to 6.10.20 Order 000081
       Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 61 of 99
Coleman Maps – VSP Chart


                                          Valley State Prison
Total Number of Patients Per Level of Care1:

           Level of Care                 As of July 13, 2021              As of August 10, 2021
             CCCMS                              1,020                             1,016
               EOP                               250                               276
             MHCB                                 2                                 0
               ICF                                3                                 2
               APP                                0                                 0
              Total                             1,275                             1,294


Capacity and Census Per Building as of August 10, 20212, 3:

    Facility    Building       Level       Housing         Capacity4, 5      Census        Empty
                              of Care       Type                                          Bed Count
      A         A 001 1        EOP          Dorm                192            137           54
      A         A 002 1        EOP          Dorm                180            139           41
      D6         Gym            GP          Gym                  80             0            80


Patients Referred to ICF or APP Who are Out of Current Mental Health Level of Care7, 8:

               VSP                              Level of Care Patient is Referred To
                                                 ICF                             APP
  Current        EOP                              1                               -
 Housing         OHU                              1                               -
 Location
Total number of patients: 2




1
  Source: HCPOP H1 Report as of July 13, 2021 and August 10, 2021.
2
  Source: SOMS Bed Audit as of August 10, 2021. Non-traditional housing space information from internal location
and census report as of August 10, 2021.
3
  The patients in the beds may not be at the level of care the beds are designated for.
4
  Capacity as provided in this chart is defined as the total number of beds available in each unit. There may be other
issues, such as COVID restrictions, physical plant of treatment areas, or resources, which may limit the operational
capacity of each building or institution.
5
  The empty bed count plus the current census may not equal the total capacity as there may be inmates that a single
cell status housed in the unit. Therefore, while the cell could hold more than one person, and thus is included in the
total capacity, the additional beds cannot be utilized at this time due to the current occupant’s single cell status.
6
  This space is designated as set-aside isolation/quarantine space.
7
  Source: Query of patients referred to an inpatient level of care who are out of their appropriate housing from
CDCR Mental Health, Quality Management as of August 12, 2021. Manual review of SOMS of individual patient
placement as needed.
8
  Patients may be out of their currently assigned level of mental health care due to several reasons such as 1) out to
court or medical; 2) placement in a specialized medical bed; 3) pending transfer to a higher or lower level of care
during the approved transfer timeframe; or 4) awaiting transfer to higher or lower level of care due to COVID
transfer restrictions.


                                 Defs. 8.16.21 Resp. to 6.10.20 Order 000083
Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 62 of 99




               Wasco State Prison
                          Reception Center
             Houses Custody Levels I, III, and MAX
     Houses Patients in MHCB Regardless of Custody Level




                 Defs. 8.16.21 Resp. to 6.10.20 Order 000084
       Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 63 of 99
Coleman Maps – WSP Chart


                                          Wasco State Prison
Total Number of Patients Per Level of Care1:

           Level of Care                 As of July 13, 2021              As of August 10, 2021
             CCCMS                               952                               961
               EOP                               105                                91
             MHCB                                 4                                  2
               ICF                                0                                  1
               APP                                1                                  1
              Total                             1,062                             1,056

Capacity and Census Per Building as of August 10, 20212, 3:

    Facility    Building    Level of       Housing         Capacity4, 5      Census        Empty
                             Care           Type                                          Bed Count
      D6        D 006 1      ASU            Cell                 91             24           63
      D6        D 006 2      ASU            Cell                108             30           68
     CTC        S INF 1     MHCB            Cell                  6              4            0

Patients Referred to ICF or APP Who are Out of Current Mental Health Level of Care7, 8:

               WSP                             Level of Care Patient is Referred To
                                                ICF                             APP
  Current       MHCB                             -                                1
 Housing
 Location
Total number of patients: 1




1
  Source: HCPOP H1 Report as of July 13, 2021 and August 10, 2021.
2
  Source: SOMS Bed Audit as of August 10, 2021. Non-traditional housing space information from internal location
and census report as of August 10, 2021.
3
  The patients in the beds may not be at the level of care the beds are designated for.
4
  Capacity as provided in this chart is defined as the total number of beds available in each unit. There may be other
issues, such as COVID restrictions, physical plant of treatment areas, or resources, which may limit the operational
capacity of each building or institution.
5
  The empty bed count plus the current census may not equal the total capacity as there may be inmates that a single
cell status housed in the unit. Therefore, while the cell could hold more than one person, and thus is included in the
total capacity, the additional beds cannot be utilized at this time due to the current occupant’s single cell status.
6
  This unit is a mixed ASU that houses general population inmates and also provides STRH programming for
CCCMS RC patients.
7
  Source: Query of patients referred to an inpatient level of care who are out of their appropriate housing from
CDCR Mental Health, Quality Management as of August 12, 2021. Manual review of SOMS of individual patient
placement as needed.
8
  Patients may be out of their currently assigned level of mental health care due to several reasons such as 1) out to
court or medical; 2) placement in a specialized medical bed; 3) pending transfer to a higher or lower level of care
during the approved transfer timeframe; or 4) awaiting transfer to higher or lower level of care due to COVID
transfer restrictions.


                                 Defs. 8.16.21 Resp. to 6.10.20 Order 000086
Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 64 of 99




              Avenal State Prison
                 Houses Custody Levels I and II




                 Defs. 8.16.21 Resp. to 6.10.20 Order 000087
Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 65 of 99




California City Correctional Facility
               Houses Custody Levels II and MAX




                 Defs. 8.16.21 Resp. to 6.10.20 Order 000089
Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 66 of 99




           Calipatria State Prison
           Houses Custody Levels I, III, IV, and MAX




                 Defs. 8.16.21 Resp. to 6.10.20 Order 000091
Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 67 of 99




    California Correctional Center
           Houses Custody Levels I, II, III, and MAX




                 Defs. 8.16.21 Resp. to 6.10.20 Order 000093
Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 68 of 99




California Correctional Institution
         Houses Custody Levels I, II, III, IV, and MAX




                 Defs. 8.16.21 Resp. to 6.10.20 Order 000095
Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 69 of 99




            Centinela State Prison
              Houses Custody Levels I, III, and IV




                 Defs. 8.16.21 Resp. to 6.10.20 Order 000099
Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 70 of 99




  California Rehabilitation Center
                 Houses Custody Levels I and II




                 Defs. 8.16.21 Resp. to 6.10.20 Order 000101
Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 71 of 99




    Correctional Training Facility
             Houses Custody Levels I, II, and MAX




                 Defs. 8.16.21 Resp. to 6.10.20 Order 000103
Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 72 of 99




  Chuckawalla Valley State Prison
             Houses Custody Levels I, II, and MAX




                 Defs. 8.16.21 Resp. to 6.10.20 Order 000107
Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 73 of 99




              Folsom State Prison
           Houses Custody Levels I, II, III, and MAX




                 Defs. 8.16.21 Resp. to 6.10.20 Order 000109
Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 74 of 99




            Ironwood State Prison
               Houses Custody Levels I, II, and III




                 Defs. 8.16.21 Resp. to 6.10.20 Order 000112
Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 75 of 99




       Sierra Conservation Center
           Houses Custody Levels I, II, III, and MAX




                 Defs. 8.16.21 Resp. to 6.10.20 Order 000114
      Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 76 of 99
Coleman Maps – CCCMS-Only & Desert Institutions Chart


                   CCCMS-Only Institutions & Desert Institutions
    CCCMS: Avenal State Prison; California Correctional Institution; California Rehabilitation Center; Correctional Training
                                 Facility; Folsom State Prison; Sierra Conservation Center

Desert Institutions: California City Correctional Facility; Calipatria State Prison; California Correctional Center; Centinela State
                                 Prison; Chuckawalla Valley State Prison; Ironwood State Prison

Total Number of CCCMS Patients Per Institution1:

    INST            As of Date               CCCMS             EOP         MHCB             ICF           APP        Total MH
                                                                                                                     Population
              July 13, 2021           890           0                          1             0              0           891
    ASP
             August 10, 2021          926           1                          0             0              0           927
              June 30, 2021             0           0                          0             0              0            0
  CAC
              July 31, 20212            3           0                          0             0              0            3
              July 13, 2021             4           0                          0             0              0            4
  CAL
             August 10, 2021            3           0                          0             0              0            3
              July 13, 2021             0           0                          0             0              0            0
  CCC
             August 10, 2021            0           0                          0             0              0            0
              July 13, 2021           949           2                          0             0              0           951
  CCI
             August 10, 2021          876           2                          0             0              0           878
              July 13, 2021             2           0                          0             0              0            2
  CEN
             August 10, 2021            4           0                          0             0              0            4
              July 13, 2021           893           4                          0             0              0           897
  CRC
             August 10, 2021         1,015          2                          1             0              0          1,018
              July 13, 2021          1,266          2                          0             0              0          1,268
  CTF
             August 10, 2021         1,178          1                          0             0              0          1,179
              July 13, 2021             1           0                          0             0              0            1
 CVSP
             August 10, 2021            0           0                          0             0              0            0
              July 13, 2021           558           1                          0             0              0           559
  FSP3
             August 10, 2021          579           7                          0             0              0           586
              July 13, 2021             6           0                          0             0              0            6
   ISP
             August 10, 2021            3           0                          0             0              0            3
              July 13, 2021           428           1                          0             0              0           429
  SCC
             August 10, 2021          408           2                          0             0              0           410
Total Housed Out of Level of Care as of July 13, 2021: 24
Total Housed Out of Level of Care as of August 10, 2021: 26




1
  Source: HCPOP H1 Report as of July 13, 2021 and August 10, 2021.
2
  Source: August 16, 2021 Desert Report
3
  Includes population from Folsom Women’s Facility.


                                     Defs. 8.16.21 Resp. to 6.10.20 Order 000116
        Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 77 of 99
Coleman Maps – CCCMS-Only & Desert Institutions Chart


Capacity and Census of Alternative Housing Space as of August 10, 2021:
    Institution   Facility   Building   Level    Housing     Capacity    Census     Number of     Number      Empty
                                                                4, 5
                                         of       Type                               CCCMS        of EOP       Bed
                                        Care                                                                  Count
      CCC6          C         Gym        GP       Gym           60          0            0            0         60
      CCI6          D         Gym        GP       Gym           56          0            0            0         56
      CRC6          D         Dorm       GP       Dorm         90           0            0            0         90
      CTF6          C         Gym        GP       Dorm          56          0            0            0         56
      CTF6          C        Chapels     GP       Dorm         25           0            0            0         25
      CTF           C        Visiting    GP       Dorm          30          0            0            0         30
      CTF6          D         Gym        GP       Dorm         54           0            0            0         54
      SCC6          C         Gym        GP       Dorm         100          1            1            0         99




4
  Capacity as provided in this chart is defined as the total number of beds available in each unit. There may be other
issues, such as COVID restrictions, physical plant of treatment areas, or resources, which may limit the operational
capacity of each building or institution.
5
  The empty bed count plus the current census may not equal the total capacity as there may be inmates that a single
cell status housed in the unit. Therefore, while the cell could hold more than one person, and thus is included in the
total capacity, the additional beds cannot be utilized at this time due to the current occupant’s single cell status.
6
  This space is designated as set-aside isolation/quarantine space.


                                  Defs. 8.16.21 Resp. to 6.10.20 Order 000117
Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 78 of 99




              EXHIBIT B
                 Defs. 8.16.21 Resp. to 6.10.20 Order 000118
Patients at the CCCMS and EOP Level of Care that are Housed Out
      Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 79 of 99
                     of Level as of August 12, 2021
Row Labels           ASP          CAL          CCI        CCWF          CEN          CHCF         CIM          CIW
CCCMS                              2           28           2            4            7            33
 ASU                                           28                                                  32
 ASUHub                                                      2                         1
 DSH
 EOP                                                                                   6
 GP                                2                                      4
 MCB
 PF
 SEO
 SNY
 WC
 UnlMCB                                                                                             1
EOP                   1                         2           11                        24            2            1
 ACU                                                                                  5
 ASU                                                                                                1            1
 DSH
 GP                                                         11
 ICF                                                                                  11
 LRH
 MCB                                                                                   4
 PF                   1                                                                             1
 SEO
 SNY                                            1
 SRH
 UnlICF
 VAR                                            1
 PIP                                                                                   4
EOPMod
 ASU
 PF
 SNY
 SRH
Grand Total           1            2           30           13            4           31           35            1

 Patients may be out of their currently assigned level of mental health care due to several reasons, such as 1) out to
  court or medical; 2) placement in a specialized medical bed; 3) pending transfer to a higher or lower level of care
  during the approved transfer time frame; or 4) awaiting transfer to a higher or lower level of care due to COVID.




                                       Defs. 8.16.21 Resp. to 6.10.20 Order 000119
          Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 80 of 99

Row Labels          CMC          CMF           COR          CRC          CTF          FSP         HDSP          ISP
CCCMS                23           12            16                                     4                         5
 ASU                                                                                   4                         2
 ASUHub               14           11
 DSH
 EOP                  3            1             5
 GP                                                                                                              1
 MCB                  2
 PF                                                                                                              1
 SEO
 SNY                                                                                                             1
 WC                   4                         11
 UnlMCB
EOP                   1            22           14           3            1            7           15            1
 ACU                               6
 ASU                                                                                   1
 DSH
 GP                                                                       1            6
 ICF                               5
 LRH
 MCB                  1            8
 PF                                              4           3                                                   1
 SEO
 SNY                                            10                                                 11
 SRH                                                                                               4
 UnlICF                            3
 VAR
 PIP
EOPMod                                           1
 ASU
 PF
 SNY                                             1
 SRH
Grand Total           24           34           31           3            1           11           15            6
 Patients may be out of their currently assigned level of mental health care due to several reasons, such as 1) out to
  court or medical; 2) placement in a specialized medical bed; 3) pending transfer to a higher or lower level of care
  during the approved transfer time frame; or 4) awaiting transfer to a higher or lower level of care due to COVID.




                                        Defs. 8.16.21 Resp. to 6.10.20 Order 000120
         Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 81 of 99

Row Labels      KVSP           LAC          MCSP         NKSP         PBSP         PVSP         RJD         SAC
CCCMS                                  15          54             8                                    40                8
 ASU                                                                                                   24
 ASUHub                                            30                                                   1
 DSH
 EOP                                   15          18                                                  15                8
 GP
 MCB
 PF
 SEO                                                 1
 SNY
 WC                                                  5            8
 UnlMCB
EOP                       16                         2            4          11             1                       40
 ACU
 ASU                                                                                                                20
 DSH
 GP                                                                            2                                    19
 ICF
 LRH                                                                                                                     1
 MCB
 PF                                                                            3
 SEO                                                 2
 SNY                      10                                                                1
 SRH                       6                                      4            6
 UnlICF
 VAR
 PIP
EOPMod                     3                                                                                             1
 ASU                                                                                                                     1
 PF
 SNY                       3
 SRH
Grand Total               19           15          56           12           11             1          40           49

 Patients may be out of their currently assigned level of mental health care due to several reasons, such as 1) out to
  court or medical; 2) placement in a specialized medical bed; 3) pending transfer to a higher or lower level of care
  during the approved transfer time frame; or 4) awaiting transfer to a higher or lower level of care due to COVID.




                                     Defs. 8.16.21 Resp. to 6.10.20 Order 000121
         Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 82 of 99

Row Labels          SATF          SCC       SHS-ASH      SHS-PAT        SOL           SQ          SVSP         VSP
CCCMS                              7           1            1            13            3           30          12
 ASU                               7                                     13            3                        6
 ASUHub
 DSH                                            1            1
 EOP                                                                                               30            6
 GP
 MCB
 PF
 SEO
 SNY
 WC
 UnlMCB
EOP                  10            2            3            2            3           29           50
 ACU
 ASU                                                                      2
 DSH                  1                         3            2
 GP
 ICF                                                                                               11
 LRH
 MCB                                                                      1
 PF                                1                                                  29
 SEO
 SNY                  5            1                                                               19
 SRH                  4                                                                            20
 UnlICF
 VAR
 PIP
EOPMod               11                                                                1
 ASU
 PF                                                                                    1
 SNY                 8
 SRH                 3
Grand Total          21            9            4            3           16           33           80           12

 Patients may be out of their currently assigned level of mental health care due to several reasons, such as 1) out to
  court or medical; 2) placement in a specialized medical bed; 3) pending transfer to a higher or lower level of care
  during the approved transfer time frame; or 4) awaiting transfer to a higher or lower level of care due to COVID.




                                       Defs. 8.16.21 Resp. to 6.10.20 Order 000122
          Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 83 of 99

                                              Grand
Row Labels           WSP       SHS-COAL       Total
CCCMS                20                        348
 ASU                 17                        136
 ASUHub                                         59
 DSH                                            2
 EOP                                           107
 GP                                             7
 MCB                                            2
 PF                                             1
 SEO                                            1
 SNY                                            1
 WC                    3                        31
 UnlMCB                                         1
EOP                    8            1          287
 ACU                                            11
 ASU                   8                        33
 DSH                                1           7
 GP                                             39
 ICF                                            27
 LRH                                            1
 MCB                                            14
 PF                                             43
 SEO                                            2
 SNY                                            58
 SRH                                            44
 UnlICF                                         3
 VAR                                            1
 PIP                                            4
EOPMod                                          17
 ASU                                            1
 PF                                             1
 SNY                                            12
 SRH                                            3
Grand Total           28            1          652
  Patients may be out of their currently assigned level of mental health care due to several reasons, such as 1) out to
court or medical; 2) placement in a specialized medical bed; 3) pending transfer to a higher or lower level of care during
       the approved transfer time frame; or 4) awaiting transfer to a higher or lower level of care due to COVID.




                                        Defs. 8.16.21 Resp. to 6.10.20 Order 000123
                        Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 84 of 99


Request: EOPs not in an EOP bed & CCCMS not in a CCCMS bed
Story: 92557
Requested by: OLA: Weber, Nicholas & Bentz, Melissa
Approved by BAL: Ceballos, Laura on 6/2/2020
Approved by CAPC: emergency request. CAPC reviewed request on 6/8/2020

Methodology:
 Source:
            o MH Datawarehouse Database
                   ■ SOMS
                   ■ EHRS – MH Housing Arrival Order: HPAS value field
                   ■ EHRS – MH Place in Order: MH Level of Care or MH Discharge Patient Order: Discharge To
            o Institution information (non-MHSDS institution & non-EOP institution): MHSDS map available on HQ MH public share drive
            o Subprogram value mismatching with MHI: DAI
 Date range:
            o Current / Date identified on the Data Run Date Time
 Data Reload:
            o A bug was discovered during the data pull. The code value was not mapped correctly in Datawarehouse for DPU: Debrief
               Processing Unit. Issue fixed and data reload on 6/6/2020 for patient who had been housed in DPU.
 Data Pulled:
            o Date identified on the Data Run Date Time
 Criteria:
            o CCCMS & EOP patients housed in the following dessert institutions
                   ■ CAC
                   ■ CAL
                   ■ CEN
                   ■ CCC
                   ■ CVSP
                   ■ ISP
            o EOP patients housed in the following non-EOP institutions
                   ■ PBSP
                   ■ HDSP
                   ■ FSP
                   ■ SOL



                                               Defs. 8.16.21 Resp. to 6.10.20 Order 000124
            Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 85 of 99


       ■ SCC
       ■ CTF
       ■ PVSP
       ■ ASP
       ■ CCI
       ■ CRC
o   EOP patients not housed in one of the following EOP Subprogram
       ■ (ASUHub) ASU Hub
       ■ (CTC) Correctional Treatment Center
       ■ (DR) Condemned Housing
       ■ (EOP) EOP Housing
       ■ (FV) Family Visiting
       ■ (GAC) General Acute Care Hospital
       ■ (HOS) Hospital
       ■ (HSP) Hospice
       ■ (NDS) Non Disciplinary Segregation
       ■ (OHU) Out-Patent Housing Unit
       ■ (PHU) Protective Housing Unit
       ■ (PSU) Psychiatric Services Unit
       ■ (RC) Reception Center
       ■ (SAP) Substance Abuse Program
       ■ (SFTY) Safety Cell
       ■ (VAR) Variable Housing
o   CCCMS patients not housed in one of the following CCCMS Subprogram
       ■ (CCCMS) CCCMS Housing
       ■ (CTC) Correctional Treatment Center
       ■ (DPU) Debrief Processing Unit
       ■ (DR) Condemned Housing
       ■ (FV) Family Visiting
       ■ (GAC) General Acute Care Hospital
       ■ (GP) General Population
       ■ (HOS) Hospital
       ■ (HSP) Hospice
       ■ (LRH) Long Term Restricted Housing



                                   Defs. 8.16.21 Resp. to 6.10.20 Order 000125
                        Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 86 of 99


                   ■   (NDS) Non Disciplinary Segregation
                   ■   (OHU) Out-Patent Housing Unit
                   ■   (PF) Non-Designated Program Facility
                   ■   (PHU) Protective Housing Unit
                   ■   (RC) Reception Center
                   ■   (RGP) Restricted GP
                   ■   (SAP) Substance Abuse Program
                   ■   (SFTY) Safety Cell
                   ■   (SNY) Sensitive Needs Yard
                   ■   (SRH) Short Term Restricted Housing
                   ■   (THU) Transitional Housing Unit
                   ■   (VAR) Variable Housing
      Limitation:
           o This report may include any data entry errors by end-user input errors
           o The Data run date time column is the date and time the data was run. The column is used for calculating LOS, providing
               information on the end date/time of LOS. However, the data run date-time is not equivalent to the data update date/time.
               There are a couple of hours lag between the communication between SOMS and the data warehouse database.
           o There are some MHI and Subprogram combinations that are based on outdated Subprogram types. While we continue to
               research these individual cases, we have included these patients in the count. However, it is our initial assessment that many are
               correctly placed in the appropriate housing type for their level of care
      Validation
           o Randomly selected data from 6 institutions to conduct positive and negative testing

Terminology/Column definition:
    Institution: current institution where the patient is housed
    Program: current Program assigned by SOMS
    Subprogram: Current subprogram information from EHRS – MH Housing Arrival Order on the HPAS (housing program assignment) value.
    MHI: MH level of care information from either EHRS – MH Place in Order: MH Level of Care or MH Discharge Patient Order: Discharge To
    CDC Number: Patient’s CDCR number
    Name: Patient’s Name
    LOS (Days):
          o For the following two criteria, the difference between the date/time when the patient arrived at the institution or the date/time
              when the patient MHI changed, whichever comes first, and the data run date time column. Units: Days
                  ■ CCCMS & EOP patients housed in the following dessert institutions



                                                 Defs. 8.16.21 Resp. to 6.10.20 Order 000126
                        Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 87 of 99


                  ■ EOP patients housed in the following non-EOP institutions
           o  For the following two criteria, the difference between the date/time when the patient was placed in the subprogram or the
              date/time when the patient MHI changed, whichever comes first, and the data run date time column. Units: Days
      Date Run Date Time: The date and time the data was run

All Current and Historical Definitions of Housing Programs:

 Value     Definition
 ACU       (ACU) DMH Acute Care
 AltHs     (AltHs) Alternative Housing
 ASU       (ASU) Administrative Segregation Unit
 ASUHub    (ASUHub) ASU Hub
 ASUStd    (ASUStd) ASU Standalone
 CCCMS     (CCCMS) CCCMS Housing
 CMP       (CMP) Camp Program Beds
 CTC       (CTC) Correctional Treatment Center
 DPU       (DPU) Debrief Processing Unit
 DR        (DR) Condemned Housing
 DSH       (DSH) DSH Facilities (ASH/PSH/CSH)
 EOP       (EOP) EOP Housing
 FH        (FH) Fire House
 FLX       (FLX) Inpatient Flex Bed
 FV        (FV) Family Visiting
 GAC       (GAC) General Acute Care Hospital
 GP        (GP) General Population
 HIV       (HIV) HIV Housing
 HOS       (HOS) Hospital
 HSP       (HSP) Hospice
 ICF       (ICF) DMH Intermediate Care Facility
 IHP       (IHP) Institution Hearing Program (ICE)
 LRH       Long Term Restricted Housing
 MCB       (MCB) Mental Health Crisis Bed



                                                 Defs. 8.16.21 Resp. to 6.10.20 Order 000127
                     Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 88 of 99


MCBInt   (MCBInt) Interim Mental Health Crisis Bed
MHOHU    MH OHU
NDS      (NDS) Non Disciplinary Segregation
OHU      (OHU) Out-Patent Housing Unit
PF       (PF) Non-Designated Program Facility
PHU      (PHU) Protective Housing Unit
PIP      (PIP) Psychiatric Inpatient Program
PIPLwg   (PIPLwg) PIP L Wing
PSU      (PSU) Psychiatric Services Unit
PSY      (PSY) Psychiatric
RC       (RC) Reception Center
RGP      (RGP) Restricted GP
SAP      (SAP) Substance Abuse Program
SCCP     (SCCP) Specialized Housing for the Condemned
SEO      (SEO) Sensitive Needs Yard EOP
SFH      (SFH) SNY Fire House
SFTY     (SFTY) Saftey [sic] Cell
SHU      (SHU) Secure Housing Unit
SNF      (SNF) Skilled Nursing Facility
SNS      (SNS) Sensitive Needs Yard Substance Abuse Program
SNY      (SNY) Sensitive Needs Yard
SOH      (SOH) Sensitive Needs Yard Out-Patient Housing Unit
SRH      Short Term Restricted Housing
SWC      (SWC) SNY Work Crew
THU      (THU) Transitional Housing Unit
UnlACU   (UnlACU) Unlicensed PIP ACU
UnlICF   (UnlICF) Unlicensed PIP ICF
UnlMCB   (UnlMCB) Unlicensed MCB
VAR      (VAR) Variable Housing
WC       (WC) Work Crew




                                             Defs. 8.16.21 Resp. to 6.10.20 Order 000128
Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 89 of 99




              EXHIBIT C
                 Defs. 8.16.21 Resp. to 6.10.20 Order 000129
                              Staffing Per Institution- July 2021
                           Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 90 of 99

                                                               July 2021
Institution      Classification        Staffing Model1                   1      Filled (Civil)2(a-d) , 4   Filled (Registry)3,4   Teleworking*
                                                              Allocation
   ASP         On-site Psychiatrist         3.07                    3                      -                      5.2                  -
   ASP              Psychologist            6.48                  6.5                      6                      0.69                 -
   ASP             Social Worker            6.89                    7                      7                        -                  -
   ASP          Chief Psychologist           2                      2                      2                        -                  1
   ASP        Sr. Psychiatrist Sup**         1                      1                      -                        -                  -
   ASP         Sr. Psychologist Sup         0.66                  0.5                      1                        -                  -
   ASP          Sup Social Worker           0.66                  0.5                      -                       1                   -
   CAL         On-site Psychiatrist           -                     -                      -                        -                  -
   CAL              Psychologist            3.87                    4                      2                      0.45                 -
   CAL             Social Worker            1.24                    1                      1                        -                  -
   CAL         Sr. Psychologist Sup          1                      1                      -                        -                  -
   CAL           Telepsychiatrist           1.14                    1                    1.05                       -                  -
   CCC         On-site Psychiatrist                                 -                      -                        -                  -
   CCC              Psychologist            3.96                    4                      4                        -                  -
   CCC             Social Worker            1.23                    1                      -                        -                  -
   CCC         Sr. Psychologist Sup          1                      1                      1                        -                  -
   CCC           Telepsychiatrist           1.14                    1                      -                        -                  -
 CCI/CAC       On-site Psychiatrist         4.26                  3.5                      2                      1.91                 1
 CCI/CAC            Psychologist           10.04                   10                    10.5                     0.38                 1
 CCI/CAC           Social Worker           10.22                   10                     12                        -                  -
 CCI/CAC        Chief Psychologist           2                      2                      1                        -                  -
 CCI/CAC       Sr. Psychiatrist Sup          1                      1                      1                        -                  -
 CCI/CAC       Sr. Psychologist Sup         0.98                    1                      1                        -                  -
 CCI/CAC        Sup Social Worker           0.79                    1                      -                       1                   -
 CCI/CAC         Telepsychiatrist             -                     1                    1.14                       -                  -
  CCWF         On-site Psychiatrist         9.37                  7.5                      5                        -                  1
  CCWF              Psychologist           26.33                  26.5                   20.5                       -                  -
  CCWF             Social Worker            16.4                  16.5                    13                        -                  -
  CCWF          Chief Psychologist           2                      2                      1                        -                  -
  CCWF         Sr. Psychiatrist Sup         0.24                    1                      1                        -                  -
  CCWF          Chief Psychiatrist            -                     -                      -                        -                  -
  CCWF         Sr. Psychologist Sup         2.82                    3                      3                        -                  -

                                                Defs. 8.16.21 Resp. to 6.10.20 Order 000130
                        Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 91 of 99

 CCWF        Sup Social Worker         1.23                 1                     -      1     -
 CCWF         Telepsychiatrist           -                  2                     2       -    2
  CEN       On-site Psychiatrist       1.14                 1                     1       -    -
  CEN            Psychologist          3.89                 4                     4       -    -
  CEN           Social Worker          1.25                 1                     1       -    -
  CEN        Chief Psychologist         1                   1                     1       -    -
  CEN         Telepsychiatrist           -                   -                  0.17      -    -
 CHCF       On-site Psychiatrist      23.36                 11                    2     5.82   -
 CHCF         Telepsychiatrist                             12.5                   7       -    7
 CHCF            Psychologist         45.95                 46                    5     7.16   -
 CHCF           Social Worker         14.68                 15                    8       -    -
 CHCF        Chief Psychiatrist         1                   1                     1       -    -
 CHCF        Chief Psychologist         2                   2                     2       -    -
 CHCF       Sr. Psychiatrist Sup       1.96                 2                     -       -    -
 CHCF       Sr. Psychologist Sup       5.82                 6                     6       -    -
 CHCF        Sup Social Worker         0.45                0.5                    -       -    -
CHCF PIP    On-site Psychiatrist                           36.5                  14     9.94   -
CHCF PIP      Telepsychiatrist                               -                    -       -    -
CHCF PIP         Psychologist                               29                   13     3.09   -
CHCF PIP        Social Worker                               33                   13     1.79   -
CHCF PIP     Chief Psychologist                             1                     1       -    -
CHCF PIP     Chief Psychiatrist                             1                     1       -    -
CHCF PIP    Sr. Psychiatrist Sup                            2                     -       -    -
CHCF PIP    Sr. Psychologist Sup                            3                     -       -    -
CHCF PIP     Sup Social Worker                              2                     2       -    -
  CIM       On-site Psychiatrist       8.9                  8                     6     1.99   -
  CIM         Telepsychiatrist           -                  1                     1       -    -
  CIM            Psychologist         15.95                 16                   22     2.76   -
  CIM           Social Worker          8.42                 9                    12       -    -
  CIM        Chief Psychiatrist         1                   1                     1       -    -
  CIM        Chief Psychologist         2                   2                     1       -    -
  CIM      Sr. Psychiatrist Sup**      0.72                0.5                    -       -    -
  CIM       Sr. Psychologist Sup       1.43                1.5                    2       -    -
  CIM        Sup Social Worker         0.61                0.5                    -      1     -

                                          Defs. 8.16.21 Resp. to 6.10.20 Order 000131
                      Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 92 of 99

 CIW      On-site Psychiatrist      9.01                  10                    5      4.76   -
 CIW        Telepsychiatrist                               -                    -        -    -
 CIW           Psychologist         18.36                18.5                  18        -    -
 CIW          Social Worker         10.49                 11                   12        -    -
 CIW       Chief Psychiatrist         1                   1                     1        -    -
 CIW       Chief Psychologist         2                   2                     2        -    -
 CIW      Sr. Psychiatrist Sup       1.58                1.5                    1        -    -
 CIW      Sr. Psychologist Sup       1.53                1.5                    2        -    -
 CIW       Sup Social Worker         0.47                0.5                    -       1     -
 CMC      On-site Psychiatrist      16.02                14.5                   7      5.92   -
 CMC        Telepsychiatrist                             1.5                    1        -    1
 CMC           Psychologist          37.4                37.5                  28        -    -
 CMC          Social Worker         14.64                14.5                  15        -    -
 CMC       Chief Psychiatrist         1                   1                     1        -    -
 CMC       Chief Psychologist         2                   2                     2        -    -
 CMC      Sr. Psychiatrist Sup        1                   1                     -        -    -
 CMC      Sr. Psychologist Sup       5.39                5.5                    5        -    -
 CMC       Sup Social Worker         0.52                0.5                    -       1     -
 CMF      On-site Psychiatrist      17.38                13.5                   6      6.9    -
 CMF        Telepsychiatrist                              4                     3        -    2
 CMF           Psychologist         39.63                39.5                 30.75      -    -
 CMF          Social Worker         15.01                 15                   15      0.47   -
 CMF       Chief Psychiatrist         1                   1                     1        -    -
 CMF       Chief Psychologist         2                   2                     1        -    -
 CMF      Sr. Psychiatrist Sup        1                   1                     -        -    -
 CMF      Sr. Psychologist Sup       5.18                 5                     6        -    -
 CMF       Sup Social Worker         0.56                0.5                    -       1     -
CMF PIP   On-site Psychiatrist                            32                    7     11.87   -
CMF PIP     Telepsychiatrist                               -                    1        -    1
CMF PIP        Psychologist                              27.5                   6      8.09   -
CMF PIP       Social Worker                               27                    6      0.75   -
CMF PIP    Chief Psychiatrist                              -                    -        -    -
CMF PIP    Chief Psychologist                             1                     -        -    -
CMF PIP   Sr. Psychiatrist Sup                            2                     -        -    -

                                        Defs. 8.16.21 Resp. to 6.10.20 Order 000132
                      Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 93 of 99

CMF PIP   Sr. Psychologist Sup                             2                    2       -     -
CMF PIP    Sup Social Worker                               2                    1       -     -
 COR      On-site Psychiatrist      10.42                  6                   2.5    3.88    -
 COR        Telepsychiatrist                              4.5                  5.5      -     5
 COR           Psychologist         32.95                 33                   19     6.41    -
 COR          Social Worker         13.03                 13                   14     3.25    -
 COR       Chief Psychiatrist         1                    1                    -       -     -
 COR       Chief Psychologist         2                    2                    2       -     -
 COR      Sr. Psychiatrist Sup       0.46                 0.5                   -       -     -
 COR      Sr. Psychologist Sup       3.74                 3.5                   3       -     -
 COR       Sup Social Worker         0.71                 0.5                   -      1      -
 CRC      On-site Psychiatrist       3.05                  3                    7       -     -
 CRC           Psychologist          5.73                 5.5                  9.5      -     -
 CRC          Social Worker          7.65                 7.5                  13       -     -
 CRC       Chief Psychologist         2                    2                    1       -     -
 CRC      Sr. Psychiatrist Sup        1                    1                    1       -     -
 CRC      Sr. Psychologist Sup       0.56                 0.5                   -       -     -
 CRC       Sup Social Worker         0.56                  -                    -       -     -
  CTF     On-site Psychiatrist       4.5                   4                    2     0.92    -
  CTF       Telepsychiatrist                              0.5                  0.2      -     -
  CTF          Psychologist          9.72                 9.5                  7.5    0.52    -
  CTF         Social Worker         11.24                 11                  10.5      -     -
  CTF      Chief Psychologist         1                    1                    1       -     -
  CTF     Sr. Psychiatrist Sup        1                    1                    1       -     -
  CTF     Sr. Psychologist Sup       1.08                  1                    1       -     -
  CTF      Sup Social Worker         1.06                  1                    -      1      -
 CVSP     On-site Psychiatrist       0.62                 0.5                   -       -     -
 CVSP       Telepsychiatrist                               -                   0.5      -    0.5
 CVSP          Psychologist         3.59                  3.5                   2       -     -
 CVSP         Social Worker         1.23                   1                    1       -     -
 CVSP     Sr. Psychologist Sup       1                     1                    1       -     -
  DVI     On-site Psychiatrist      0.68                  0.5                   2       -     -
  DVI          Psychologist         2.45                  2.5                  4.5      -     -
  DVI         Social Worker         1.15                   1                    1       -     -

                                        Defs. 8.16.21 Resp. to 6.10.20 Order 000133
                    Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 94 of 99

 DVI     Chief Psychologist         2                    2                    -       -      -
 DVI    Sr. Psychiatrist Sup        1                    1                    -       -      -
 DVI    Sr. Psychologist Sup       0.08                  -                    1       -      -
 DVI     Sup Social Worker         0.06                  -                    -       -      -
 FSP    On-site Psychiatrist       2.04                  2                    3       -      -
 FSP         Psychologist          4.66                 4.5                   5       -      -
 FSP        Social Worker          4.47                 4.5                   4       -      -
 FSP     Chief Psychologist         2                    2                    -       -      -
 FSP    Sr. Psychiatrist Sup        1                    1                    1       -      -
 FSP    Sr. Psychologist Sup       0.4                  0.5                   1       -      -
 FSP     Sup Social Worker         0.38                  -                    -       -      -
HDSP    On-site Psychiatrist       5.15                 0.5                   -       -      -
HDSP      Telepsychiatrist           -                  4.5                  6.1      -    3.25
HDSP         Psychologist         13.01                 13                    9       -      -
HDSP        Social Worker          7.71                  8                    8       -      -
HDSP     Chief Psychologist         2                    2                    1       -      -
HDSP   Sr. Psychiatrist Sup**      0.2                   1                    -       -      -
HDSP    Sr. Psychologist Sup       1.33                 1.5                   2       -      -
HDSP     Sup Social Worker         0.77                  1                    -      1       -
 ISP    On-site Psychiatrist       0.62                 0.5                   -       -      -
 ISP      Telepsychiatrist           -                   -                   0.5      -     0.5
 ISP         Psychologist          3.87                  4                    3       -      -
 ISP        Social Worker          1.23                  1                    -       -      -
 ISP     Chief Psychologist         1                    1                    1       -      -
KVSP    On-site Psychiatrist       7.36                  3                    1       -      -
KVSP      Telepsychiatrist           -                  4.5                   6     0.28     4
KVSP         Psychologist         21.13                 21                   12     0.8      -
KVSP        Social Worker         10.18                 10                    7       -      -
KVSP     Chief Psychiatrist         1                    1                    1       -      -
KVSP     Chief Psychologist         2                    2                    -       -      -
KVSP    Sr. Psychologist Sup       2.61                 2.5                   2       -      -
KVSP     Sup Social Worker         0.78                  1                    -      1       -
 LAC    On-site Psychiatrist      10.98                 10                    6     4.37     -
 LAC      Telepsychiatrist                               1                    1       -      1

                                      Defs. 8.16.21 Resp. to 6.10.20 Order 000134
                    Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 95 of 99

 LAC         Psychologist         36.98                 37                   27     0.63     -
 LAC        Social Worker         14.61                14.5                 14.5    1.04     -
 LAC     Chief Psychiatrist         1                   1                     1       -      -
 LAC     Chief Psychologist         2                   2                     1       -      -
 LAC   Sr. Psychiatrist Sup**      0.24                  -                    -       -      -
 LAC    Sr. Psychologist Sup       5.53                5.5                    5       -      -
 LAC     Sup Social Worker         0.53                0.5                    -       -      -
MCSP    On-site Psychiatrist      14.54                7.5                  5.75    3.04     -
MCSP      Telepsychiatrist           -                  7                     7       -      5
MCSP         Psychologist         43.18                 43                  37.5    1.42     -
MCSP        Social Worker         22.33                22.5                  21     0.8      -
MCSP     Chief Psychiatrist         1                   1                     1       -      -
MCSP     Chief Psychologist         2                   2                     2       -      -
MCSP    Sr. Psychologist Sup       6.68                6.5                    6       -      -
MCSP     Sup Social Worker          1                   1                     -      1       -
NKSP    On-site Psychiatrist       9.28                7.5                    -     5.21     -
NKSP      Telepsychiatrist                              2                   3.16      -      3
NKSP         Psychologist         33.18                 33                  16.25   0.4      1
NKSP        Social Worker         11.36                11.5                  11     1.38     -
NKSP     Chief Psychologist         2                   2                     1       -      -
NKSP    Sr. Psychiatrist Sup         -                  1                     1       -      -
NKSP    Sr. Psychologist Sup       2.02                 2                     2       -      -
NKSP     Sup Social Worker         0.83                 1                     -      1       -
PBSP    On-site Psychiatrist       2.28                 1                     1       -      -
PBSP      Telepsychiatrist           -                 1.5                  1.21      -    1.75
PBSP         Psychologist          8.53                 9                     9       -      -
PBSP        Social Worker          2.5                 2.5                    2       -      -
PBSP     Chief Psychiatrist         1                   1                     -       -      -
PBSP     Chief Psychologist         2                   2                     1       -      -
PBSP    Sr. Psychologist Sup       0.64                0.5                    1       -      -
PBSP     Sup Social Worker         0.17                  -                    -       -      -
PVSP    On-site Psychiatrist       2.22                 2                     1     1.31     -
PVSP      Telepsychiatrist                               -                    1       -      1
PVSP         Psychologist         3.79                  4                     5     0.52     -

                                      Defs. 8.16.21 Resp. to 6.10.20 Order 000135
                    Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 96 of 99

PVSP        Social Worker          2.89                 3                     5       -     -
PVSP     Chief Psychiatrist         1                   1                     1       -     -
PVSP     Chief Psychologist         2                   2                     1       -     -
PVSP    Sr. Psychologist Sup       0.64                0.5                    1       -     -
PVSP     Sup Social Worker         0.39                0.5                    -      1      -
 RJD    On-site Psychiatrist      15.11                 13                    7     5.68    -
 RJD      Telepsychiatrist           -                  2                     2       -     2
 RJD         Psychologist         44.92                 45                  38.5    0.98    -
 RJD        Social Worker         22.18                 22                   21     4.83    -
 RJD     Chief Psychiatrist         1                   1                     -       -     -
 RJD     Chief Psychologist         2                   2                     2       -     -
 RJD    Sr. Psychiatrist Sup       0.28                0.5                    1       -     -
 RJD    Sr. Psychologist Sup       7.01                 7                     8       -     -
 RJD     Sup Social Worker         1.06                 1                     -      1      -
SAC     On-site Psychiatrist      18.87                 19                  15.75   2.98    -
SAC       Telepsychiatrist                               -                    -       -     -
SAC          Psychologist         58.21                 58                  37.5    4.72    -
SAC         Social Worker         19.26                19.5                  22     3.99    -
SAC      Chief Psychiatrist         1                   1                     1       -     -
SAC      Chief Psychologist         2                   2                     2       -     -
SAC     Sr. Psychiatrist Sup       0.88                 1                     1       -     -
SAC     Sr. Psychologist Sup       8.73                8.5                    9       -     -
SAC      Sup Social Worker         0.25                0.5                    -      1      -
SATF    On-site Psychiatrist      14.62                 5                     1     2.19    -
SATF      Telepsychiatrist           -                 9.5                   11       -    11
SATF         Psychologist         37.68                37.5                  29     3.13    -
SATF        Social Worker         21.79                 22                  20.5      -     -
SATF     Chief Psychiatrist         1                   1                     1       -     -
SATF     Chief Psychologist         2                   2                     2       -     -
SATF   Sr. Psychiatrist Sup**      0.4                 0.5                    -       -     -
SATF    Sr. Psychologist Sup       4.95                 5                     4       -     -
SATF     Sup Social Worker         1.52                1.5                    -      1      -
 SCC    On-site Psychiatrist       2.02                 2                     1       -     -
 SCC      Telepsychiatrist                               -                    -       -     -

                                      Defs. 8.16.21 Resp. to 6.10.20 Order 000136
                       Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 97 of 99

   SCC          Psychologist          4.76                  5                    3       -    -
   SCC         Social Worker          3.46                 3.5                   4       -    -
   SCC      Chief Psychologist         2                    2                    -       -    -
   SCC     Sr. Psychiatrist Sup        1                    1                    1       -    -
   SCC     Sr. Psychologist Sup       0.37                 0.5                   1       -    -
   SCC      Sup Social Worker         0.35                  -                    -       -    -
   SOL     On-site Psychiatrist       4.02                  4                    4     0.72   -
   SOL       Telepsychiatrist           -                   -                    -       -    -
   SOL          Psychologist          7.9                   8                    8       -    -
   SOL         Social Worker          5.19                  5                    3       -    -
   SOL      Chief Psychiatrist         1                    1                    1       -    -
   SOL      Chief Psychologist         2                    2                    -       -    -
   SOL     Sr. Psychologist Sup       0.8                   1                    1       -    -
   SOL      Sup Social Worker         0.51                 0.5                   -      1     -
   SQ      On-site Psychiatrist       9.6                  9.5                  11     0.8    -
   SQ           Psychologist         27.06                 27                  27.75   0.69   -
   SQ          Social Worker         15.22                 15                   15       -    -
   SQ       Chief Psychiatrist         1                    1                    1       -    -
   SQ       Chief Psychologist         1                    1                    2       -    -
   SQ      Sr. Psychiatrist Sup        1                    1                    1       -    -
   SQ      Sr. Psychologist Sup       4.21                  4                    3       -    1
   SQ       Sup Social Worker         0.65                 0.5                   -      1     -
  SVSP     On-site Psychiatrist       8.71                  2                    -     2.51   -
  SVSP       Telepsychiatrist           -                  6.5                 6.11    0.57   6
  SVSP          Psychologist         28.99                 29                    5     12.7   -
  SVSP         Social Worker         12.92                 13                    9     1.05   -
  SVSP      Chief Psychiatrist         1                    1                    1       -    -
  SVSP      Chief Psychologist         2                    2                    2       -    -
  SVSP     Sr. Psychologist Sup       3.8                   4                    3       -    -
  SVSP      Sup Social Worker         0.79                  1                    -      1     -
SVSP PIP   On-site Psychiatrist         -                  10                    -     10.1   -
SVSP PIP     Telepsychiatrist           -                   -                    -       -    -
SVSP PIP        Psychologist            -                  10                    6     2.86   -
SVSP PIP       Social Worker            -                  10                    7       -    -

                                         Defs. 8.16.21 Resp. to 6.10.20 Order 000137
                               Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 98 of 99

    SVSP PIP      Chief Psychiatrist                   -                      -                     -                        -                    -
    SVSP PIP      Chief Psychologist                   -                     2                      1                        -                    -
    SVSP PIP     Sr. Psychiatrist Sup                  -                     1                      1                        -                    -
    SVSP PIP     Sr. Psychologist Sup                  -                     1                      1                        -                    -
Telepsychiatry** Sr. Psychiatrist Sup                  -                      -                     7                        -                    7
Telepsychiatry**
           NTTM - Nighttime Telepsych Shift            -                    10.5                    2                        -                    2
      VSP        On-site Psychiatrist                6.46                   0.5                     -                      0.1                    -
      VSP          Telepsychiatrist                    -                     6                      8                        -                    6
      VSP             Psychologist                  17.34                   17.5                   20                        -                    -
      VSP            Social Worker                   12.8                    13                    16                        -                    -
      VSP         Chief Psychologist                  2                      2                      1                        -                    -
      VSP        Sr. Psychiatrist Sup                 1                      1                      1                        -                    -
      VSP        Sr. Psychologist Sup                2.58                   2.5                     3                        -                    -
      VSP         Sup Social Worker                  0.85                    1                      -                       1                     -
      WSP        On-site Psychiatrist                9.87                    6                      3                      1.21                   -
      WSP          Telepsychiatrist                    -                     4                      3                      0.17                   4
      WSP             Psychologist                  33.99                    34                    14                      1.05                   -
      WSP            Social Worker                  14.75                    15                    10                      0.71                   -
      WSP         Chief Psychiatrist                  1                      1                      -                        -                    -
      WSP         Chief Psychologist                  2                      2                      1                        -                    -
      WSP        Sr. Psychologist Sup                2.2                     2                      1                        -                    -
      WSP         Sup Social Worker                  1.03                    1                      -                       1                     -


 1. MH July 2021 Staffing Model except for PIP. PIP allocation are per MH January 2021 Staffing Model.
  2.
 a) CCHCS WSR Vacancy/Coverage Report (Civil Service) On-site Psychiatrist, Psychologist, Social Worker) - July 26, 2021
 b) CCHCS Mental Health Institution Vacancies By Institutions by Classification as of May 2021 (Civil Service) Chief Psychiatrist, Sr. Psychiatrist Sup,
 Chief Psychologist, Sr. Psychologist Sup, Sup Social Worker),
 c) CCHCS Psychiatric Inpatient Program (PIP) Coleman Report June 2021 (all PIP Civil Service ) positions except for Telepsychiatrist. Please refer to
 footnote 4 for source used in reporting Telepsychiatry C.S. filled positions.
 d) End of Month Report [provided by Telepsychiatry] - May, 2021 (Civil Service) Sr. Psychiatrist Sup for Telepsychiatry) filled positions.
 3. PSYL_LCSW and PSYT_PNP Temp Relief Details (June 2021) & PSYT_PNP Temp Refief Details (June 2021). For On_Site Psychiatry, exclude PNP
 registry count.

                                                         Defs. 8.16.21 Resp. to 6.10.20 Order 000138
                             Case 2:90-cv-00520-KJM-DB Document 7272 Filed 08/16/21 Page 99 of 99

4. Division of Health Care Services Statewide Mental Health Program, Allocated and Filled Psychiatry Positions (June, 2021).
This report is the reference source for all On-Site & Telepsych (CS filled) and Telepsych Registry position.
*Telework information provided by the institutions. Telepsychiatry telework information provided by HQ Telepsychiatry Unit
**Supervisor positions moved to the Telepsychiatry Services Unit (1.0 from ASP, 1.0 from HDSP, 0.5 from CIM, 0.5 from SATF)




                                                      Defs. 8.16.21 Resp. to 6.10.20 Order 000139
